ICJ_174_ICAOCouncil-IASTA_BHR-EGY-ARE_QAT_2020-07-14_JUD_01_ME_00_FR.txt.                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                    APPEAL RELATING TO THE JURISDICTION
                            OF THE ICAO COUNCIL
                         UNDER ARTICLE II, SECTION 2,
                         OF THE 1944 INTERNATIONAL
                      AIR SERVICES TRANSIT AGREEMENT
                                 (BAHRAIN, EGYPT
                        AND UNITED ARAB EMIRATES v. QATAR)


                              JUDGMENT OF 14 JULY 2020




                                   2020
                            COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                    APPEL CONCERNANT LA COMPÉTENCE
                           DU CONSEIL DE L’OACI
                    EN VERTU DE L’ARTICLE II, SECTION 2,
                  DE L’ACCORD DE 1944 RELATIF AU TRANSIT
                  DES SERVICES AÉRIENS INTERNATIONAUX
                                 (BAHREÏN, ÉGYPTE
                          ET ÉMIRATS ARABES UNIS c. QATAR)


                              ARRÊT DU 14 JUILLET 2020




10 CIJ1192_Ord.indb 1                                        10/08/21 10:34

                                                 Official citation :
                    Appeal relating to the Jurisdiction of the ICAO Council under Article II,
                      Section 2, of the 1944 International Air Services Transit Agreement
                            (Bahrain, Egypt and United Arab Emirates v. Qatar),
                                     Judgment, I.C.J. Reports 2020, p. 172




                                            Mode officiel de citation :
                  Appel concernant la compétence du conseil de l’OACI en vertu de l’article II,
                section 2, de l’accord de 1944 relatif au transit des services aériens internationaux
                                (Bahreïn, Egypte et Emirats arabes unis c. Qatar),
                                         arrêt, C.I.J. Recueil 2020, p. 172




                                                                                  1192
                                                                  Sales number
                 ISSN 0074-4441                                   No de vente:
                 ISBN 978-92-1-003853-9




10 CIJ1192_Ord.indb 2                                                                                   10/08/21 10:34

                                                         14 JULY 2020

                                                          JUDGMENT




                        APPEAL RELATING TO THE JURISDICTION
                                OF THE ICAO COUNCIL
                             UNDER ARTICLE II, SECTION 2,
                             OF THE 1944 INTERNATIONAL
                          AIR SERVICES TRANSIT AGREEMENT
                                  (BAHRAIN, EGYPT
                         AND UNITED ARAB EMIRATES v. QATAR)




                          APPEL CONCERNANT LA COMPÉTENCE
                                 DU CONSEIL DE L’OACI
                          EN VERTU DE L’ARTICLE II, SECTION 2,
                        DE L’ACCORD DE 1944 RELATIF AU TRANSIT
                        DES SERVICES AÉRIENS INTERNATIONAUX
                                  (BAHREÏN, ÉGYPTE
                           ET ÉMIRATS ARABES UNIS c. QATAR)




                                                       14 JUILLET 2020

                                                              ARRÊT




10 CIJ1192_Ord.indb 3                                                    10/08/21 10:34

                                                                                                     172




                                             TABLE DES MATIÈRES

                                                                                              Paragraphes

                Qualités                                                                           1-20
                  I. Introduction	                                                                21-36
                        A. Contexte factuel	                                                      21-26
                        B. La fonction d’appel de la Cour et la portée du droit d’appel
                           devant la Cour	                                                        27-36
                 II. Les moyens d’appel	                                                         37-126
                        A. Le deuxième moyen d’appel : rejet par le Conseil de l’OACI de
                           la première exception préliminaire                                     41-63
                           1. Question de savoir si le différend entre les Parties concerne
                              l’interprétation ou l’application de l’accord de transit	           41-50
                           2. Question de savoir si les demandes du Qatar sont irrece­
                              vables pour des raisons liées au principe d’« opportunité
                              judiciaire »	                                                       51-62
                        B. Le troisième moyen d’appel : rejet par le Conseil de l’OACI de
                           la seconde exception préliminaire	                                    64-108
                           1. Le non‑respect allégué de la condition préalable de
                              négociation requise du Qatar pour saisir le Conseil de
                              ­
                              l’OACI	                                                             65-99
                           2. Question de savoir si le Conseil de l’OACI a eu tort de ne
                              pas déclarer la requête du Qatar irrecevable sur la base de
                              l’alinéa g) de l’article 2 du Règlement de l’OACI pour la
                              solution des différends	                                          100-106
                        C. Le premier moyen d’appel : allégation d’absence manifeste de
                           procédure régulière devant le Conseil de l’OACI	                     109-125
                Dispositif                                                                          127




                                                                                                       4




10 CIJ1192_Ord.indb 5                                                                                       10/08/21 10:34

                                                                                                 173




                                COUR INTERNATIONALE DE JUSTICE
                                                  ANNÉE 2020
                                                                                                            2020
                                                  14 juillet 2020                                         14 juillet
                                                                                                         Rôle général
                                                                                                           no 174
                  APPEL CONCERNANT LA COMPÉTENCE
                         DU CONSEIL DE L’OACI
                  EN VERTU DE L’ARTICLE II, SECTION 2,
                DE L’ACCORD DE 1944 RELATIF AU TRANSIT
                DES SERVICES AÉRIENS INTERNATIONAUX
                                       (BAHREÏN, ÉGYPTE
                                ET ÉMIRATS ARABES UNIS c. QATAR)




                    Contexte factuel.
                    Adoption de restrictions visant l’aviation par Bahreïn, l’Egypte et les Emirats
                arabes unis, ainsi que l’Arabie saoudite — Introduction d’une instance par le Qatar
                devant le Conseil de l’OACI (le « Conseil ») — Article II, section 2, de l’accord
                de 1944 relatif au transit des services aériens internationaux (1’« accord de tran‑
                sit ») — Article 84 de la convention relative à l’aviation civile internationale —
                Exceptions préliminaires soulevées devant le Conseil — Décision du Conseil sur les
                exceptions préliminaires.
                    Fonction d’appel de la Cour.
                    Section 2 de l’article II couvrant le recours contre des décisions rendues sur des
                exceptions préliminaires — Cour ayant compétence pour connaître d’un appel —
                Rôle de la Cour consistant à s’assurer que la décision attaquée est correcte.

                                                          *
                   Moyens d’appel — Absence d’obligation de suivre l’ordre dans lequel les appe‑
                lants invoquent les moyens d’appel.

                                                          *
                   Deuxième moyen d’appel — Rejet par le Conseil de la première exception pré‑
                liminaire.
                   Compétence — Désaccord entre les Parties devant le Conseil concernant l’inter‑
                prétation et l’application de l’accord de transit et relevant du champ d’application


                                                                                                    5




10 CIJ1192_Ord.indb 7                                                                                          10/08/21 10:34

                                           conseil de l’oaci (arrêt)                             174

                de la section 2 de l’article II — Seul fait que le désaccord soit apparu dans un
                contexte plus large ne privant pas le Conseil de la compétence qu’il tient de la
                section 2 de l’article II — Conseil n’ayant pas commis d’erreur en rejetant la pre‑
                mière exception préliminaire en tant qu’elle avait trait à la compétence.
                   Recevabilité — Difficulté d’appliquer le concept d’opportunité judiciaire au
                Conseil —Intégrité de la fonction de règlement des différends dévolue au Conseil
                par la section 2 de l’article II n’étant pas compromise par l’examen de questions
                étrangères à l’aviation civile —Conseil n’ayant pas commis d’erreur en rejetant la
                première exception préliminaire en tant qu’elle avait trait à la recevabilité.
                   Deuxième moyen d’appel ne pouvant être accueilli.

                                                          *
                   Troisième moyen d’appel — Rejet par le Conseil de la seconde exception préli‑
                minaire.
                   Compétence — Section 2 de l’article II imposant une condition préalable de
                négociation —Véritable tentative de négocier devant être faite avant le dépôt d’une
                requête devant le Conseil —Condition préalable étant remplie si les négociations
                deviennent inutiles ou aboutissent à une impasse — Véritable tentative de négocier
                pouvant avoir lieu en dehors d’échanges diplomatiques bilatéraux — Qatar ayant
                véritablement tenté de négocier tant devant l’OACI qu’en dehors pour régler le
                désaccord — Absence de perspective raisonnable de règlement par voie de négocia‑
                tion au moment du dépôt de la requête du Qatar devant le Conseil — Conseil
                n’ayant pas commis d’erreur en rejetant la seconde exception préliminaire en tant
                qu’elle avait trait à la compétence.
                   Recevabilité — Alinéa g) de l’article 2 du Règlement de l’OACI pour la solution
                des différends exigeant que les requêtes et mémoires déposés au titre de l’article 84
                (incorporé par voie de référence à la section 2 de l’article II) incluent une déclara‑
                tion attestant que des négociations ont eu lieu mais n’ont pas abouti — Déclaration
                faite dans la requête et le mémoire du Qatar suffisant à satisfaire ladite exi‑
                gence — Conseil n’ayant pas commis d’erreur en rejetant la seconde exception
                préliminaire en tant qu’elle avait trait à la recevabilité.
                   Troisième moyen d’appel ne pouvant être accueilli.

                                                          *
                   Premier moyen d’appel — Régularité de la procédure devant le Conseil.
                   Questions soulevées par les exceptions préliminaires étant des questions juri‑
                diques objectives — Manière de procéder du Conseil n’ayant pas constitué une
                atteinte fondamentale aux exigences d’une procédure équitable.
                   Premier moyen d’appel ne pouvant être accueilli.



                                                     ARRÊT
                Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                            Abraham, Cançado Trindade, Mme Donoghue, M. Gaja,
                            Mme Sebutinde, MM. Bhandari, Robinson, Crawford, Gevorgian,
                            Salam, Iwasawa, juges ; MM. Berman, Daudet, juges ad hoc ;
                            M. Gautier, greffier.


                                                                                                    6




10 CIJ1192_Ord.indb 9                                                                                    10/08/21 10:34

                                          conseil de l’oaci (arrêt)                            175

                  En l’affaire de l’appel concernant la compétence du Conseil de l’Organisation
                de l’aviation civile internationale en vertu de l’article II, section 2, de l’accord
                de 1944 relatif au transit des services aériens internationaux,
                   entre
                le Royaume de Bahreïn,
                représenté par
                   S. Exc. le cheikh Fawaz bin Mohammed Al Khalifa, ambassadeur du
                     Royaume de Bahreïn auprès du Royaume-Uni de Grande-­Bretagne et d’Ir-
                     lande du Nord, accrédité auprès du Royaume des Pays-Bas,
                   comme agent ;
                   M. Georgios Petrochilos, avocat au barreau de Paris et à la Cour suprême
                     grecque, cabinet Three Crowns LLP,
                   Mme Alexandra van der Meulen, avocate au barreau de Paris et membre du
                     barreau de l’Etat de New York, cabinet Three Crowns LLP,
                   comme avocats ;
                   Mme Amelia Keene, barrister et solicitor près la High Court de Nouvelle-­
                     Zélande, cabinet Three Crowns LLP,
                   M. Motohiro Maeda, solicitor près les juridictions supérieures d’Angleterre et
                     du pays de Galles, cabinet Three Crowns LLP,
                   M. Ryan Manton, barrister et solicitor près la High Court de Nouvelle-­
                     Zélande, cabinet Three Crowns LLP,
                   Mme Julia Sherman, membre du barreau de l’Etat de New York, cabinet
                     Three Crowns LLP,
                   comme conseils ;
                   M. Mohamed Abdulrahman Al Haidan, directeur des affaires juridiques,
                     ministère des affaires étrangères du Royaume de Bahreïn,
                   M. Hamad Waheed Sayyar, conseiller, ambassade du Royaume de Bahreïn
                     au Royaume-Uni de Grande-­Bretagne et d’Irlande du Nord,
                   M. Devashish Krishan, conseiller juridique à la Cour de S.A.R. le prince héri-
                     tier du Royaume de Bahreïn,
                   M. Mohamed Hafedh Ali Seif, troisième secrétaire, direction des affaires juri-
                     diques, ministère des affaires étrangères du Royaume de Bahreïn,
                   comme conseillers ;
                   Mme Eleonore Gleitz, cabinet Three Crowns LLP,
                   comme assistante,
                la République arabe d’Egypte,
                représentée par
                   S. Exc. M. Amgad Abdel Ghaffar, ambassadeur de la République arabe
                      d’Egypte auprès du Royaume des Pays-Bas,
                   comme agent ;
                   M. Payam Akhavan, LLM, SJD (Harvard), professeur de droit international
                      à l’Université McGill, membre du barreau de l’Etat de New York et du
                      barreau de l’Ontario, membre de la Cour permanente d’arbitrage,



                                                                                                  7




10 CIJ1192_Ord.indb 11                                                                                 10/08/21 10:34

                                            conseil de l’oaci (arrêt)                              176

                   Mme Naomi Hart, Essex Court Chambers, membre du barreau d’Angleterre
                      et du pays de Galles,
                   comme conseils et avocats ;
                   S. Exc. Mme Howaida Essam Abdel Rahman, ministre déléguée aux affaires
                      étrangères de la République arabe d’Egypte, chargée des affaires juridiques
                      internationales et des traités internationaux,
                   Mme Angi Mostafa, représentante permanente de la République arabe
                      d’Egypte auprès de l’Organisation de l’aviation civile internationale,
                   S. Exc. M. Khaled Mahmoud Elkhamry, ambassadeur, ministère des affaires
                      étrangères de la République arabe d’Egypte,
                   M. Ihab Soliman, conseiller, chef de mission adjoint, ambassade de la Répu-
                      blique arabe d’Egypte au Royaume des Pays-Bas,
                   M. Hazem Fawzy, conseiller, ambassade de la République arabe d’Egypte au
                      Royaume des Pays-Bas,
                   Mme Hadeer Samy Ibrahim Elsayed Saoudy, troisième secrétaire, ministère
                      des affaires étrangères de la République arabe d’Egypte,
                   M. Mostafa Diaa Eldin Mohamed, troisième secrétaire, ambassade de la
                      République arabe d’Egypte au Royaume des Pays-Bas,
                   comme conseillers,
                les Emirats arabes unis,
                représentés par
                   S. Exc. Mme Hissa Abdullah Ahmed Al-­Otaiba, ambassadeur des Emirats
                      arabes unis auprès du Royaume des Pays-Bas,
                   comme agente ;
                   S. Exc. M. Abdalla Hamdan Alnaqbi, directeur du département de droit
                      international, ministère des affaires étrangères et de la coopération interna-
                      tionale des Emirats arabes unis,
                   M. Abdulla Al Jasmi, chef de la section des traités et accords multilatéraux,
                      ministère des affaires étrangères et de la coopération internationale des
                      Emirats arabes unis,
                   Mme Majd Abdalla, chercheuse en droit principale, section des traités et
                      accords multilatéraux, ministère des affaires étrangères et de la coopération
                      internationale des Emirats arabes unis,
                   M. Mohamed Salim Ali Alowais, ambassade des Emirats arabes unis au
                      Royaume des Pays‑Bas,
                   Mme Fatima Alkhateeb, ministère des affaires étrangères et de la coopération
                      internationale des Emirats arabes unis,
                   comme conseillers spéciaux ;
                   M. Malcolm Shaw, QC, professeur émérite de droit international à l’Université
                      de Leicester, titulaire de la chaire Sir Robert Jennings, senior fellow au Lauter-
                      pacht Centre for International Law de l’Université de Cambridge, membre
                      associé de l’Institut de droit international, barrister, Essex Court Chambers,
                   M. Simon Olleson, Three Stone Chambers, Lincoln’s Inn, membre du bar-
                      reau d’Angleterre et du pays de Galles,
                   comme conseils et avocats ;
                   M. Scott Sheeran, conseiller juridique principal auprès du ministre d’Etat aux
                      affaires étrangères, ministère des affaires étrangères et de la coopération


                                                                                                      8




10 CIJ1192_Ord.indb 13                                                                                     10/08/21 10:34

                                          conseil de l’oaci (arrêt)                           177

                     internationale des Emirats arabes unis, barrister et solicitor près la High
                     Court de Nouvelle-­Zélande,
                   M. Paolo Busco, conseiller juridique auprès du ministre d’Etat aux affaires
                     étrangères, ministère des affaires étrangères et de la coopération internatio-
                     nale des Emirats arabes unis, membre du barreau d’Italie, inscrit en qualité
                     de registered European lawyer au barreau d’Angleterre et du pays de Galles,
                   M. Mark Somos, attaché de recherche principal, Institut Max Planck de droit
                     public comparé et de droit international,
                   M. Charles L. O. Buderi, associé, cabinet Curtis, Mallet‑Prevost, Colt &
                     Mosle LLP, membre des barreaux du district de Columbia et de l’Etat de
                     Californie,
                   Mme Luciana T. Ricart, LLM, faculté de droit de l’Université de New York,
                     avocate, cabinet Curtis, Mallet‑Prevost, Colt & Mosle LLP, membre du
                     barreau de Buenos Aires,
                   Mme Lillie Ashworth, LLM, Université de Cambridge, collaboratrice, cabinet
                     Curtis, Mallet‑Prevost, Colt & Mosle LLP, solicitor près les juridictions
                     supérieures d’Angleterre et du pays de Galles,
                   comme conseils,
                   et
                l’Etat du Qatar,
                représenté par
                   M. Mohammed Abdulaziz Al-­Khulaifi, conseiller juridique auprès du vice-­
                      premier ministre et ministre des affaires étrangères de l’Etat du Qatar,
                      doyen de la faculté de droit de l’Université du Qatar,
                   comme agent ;
                   M. Vaughan Lowe, QC, professeur émérite de droit international à l’Univer-
                      sité d’Oxford, membre de l’Institut de droit international, Essex Court
                      Chambers, membre du barreau d’Angleterre et du pays de Galles,
                   M. Pierre Klein, professeur de droit international à l’Université libre de
                      Bruxelles,
                   Mme Loretta Malintoppi, 39 Essex Chambers Singapore, membre du barreau
                      de Rome,
                   M. Lawrence H. Martin, cabinet Foley Hoag LLP, membre des barreaux du
                      district de Columbia et de l’Etat du Massachusetts,
                   M. Constantinos Salonidis, cabinet Foley Hoag LLP, membre des barreaux
                      de l’Etat de New York et de Grèce,
                   M. Pierre d’Argent, professeur de droit international à l’Université catholique
                      de Louvain, membre de l’Institut de droit international, cabinet Foley
                      Hoag LLP, membre du barreau de Bruxelles,
                   comme conseils et avocats ;
                   S. Exc. M. Abdullah bin Hussein Al-Jaber, ambassadeur de l’Etat du Qatar
                      auprès du Royaume des Pays-Bas,
                   S. Exc. M. Abdulla bin Nasser Turki Al-­Subaey, président de l’autorité de
                      l’aviation civile de l’Etat du Qatar,
                   M. Ahmad Al-Mana, ministère des affaires étrangères de l’Etat du Qatar,
                   M. Jassim Al-­Kuwari, ministère des affaires étrangères de l’Etat du Qatar,
                   M. Nasser Al-Hamad, ministère des affaires étrangères de l’Etat du Qatar,
                   Mme Hissa Al-­Dosari, ministère des affaires étrangères de l’Etat du Qatar,

                                                                                                 9




10 CIJ1192_Ord.indb 15                                                                                10/08/21 10:34

                                           conseil de l’oaci (arrêt)                           178

                   M. Ali Al-­   Hababi, ambassade de l’Etat du Qatar au Royaume des
                     Pays-Bas,
                   M. Essa Al-Malki, représentant permanent de l’Etat du Qatar auprès de l’Or-
                      ganisation de l’aviation civile internationale,
                   M. John Augustin, conseiller, mission permanente de l’Etat du Qatar auprès
                      de l’Organisation de l’aviation civile internationale,
                   M. Salah Al-­Shibani, directeur du département des affaires juridiques, auto-
                     rité de l’aviation civile de l’Etat du Qatar,
                   M. Nasser Al-­Suwaidi, directeur du département de la coopération interna-
                     tionale, autorité de l’aviation civile de l’Etat du Qatar,
                   M. Talal Abdulla Al-Malki, directeur du département des relations publiques
                      et de la communication, autorité de l’aviation civile de l’Etat du Qatar,
                   M. Rashed Al-Naemi, ambassade de l’Etat du Qatar au Royaume des Pays-
                      Bas,
                   M. Abdulla Nasser Al-Asiri, ministère des affaires étrangères de l’Etat du
                      Qatar,
                   Mme Noora Ahmad Al-Saai, ministère des affaires étrangères de l’Etat du
                      Qatar,
                   Mme Dana Ahmad Ahan, ministère des affaires étrangères de l’Etat du Qatar,
                   comme conseillers ;
                   M. Pemmaraju Sreenivasa Rao, conseiller spécial auprès du bureau de
                     ­l’Attorney General de l’Etat du Qatar, ancien membre de la Commission
                      du droit international, membre de l’Institut de droit international,
                   M. Surya Subedi, QC (Hon.), professeur de droit international à l’Université
                      de Leeds, membre de l’Institut de droit international, Three Stone Cham-
                      bers, membre du barreau d’Angleterre et du pays de Galles,
                   Mme Catherine Amirfar, cabinet Debevoise & Plimpton LLP, membre du bar-
                      reau de l’Etat de New York,
                   M. Arsalan Suleman, cabinet Foley Hoag LLP, membre des barreaux de
                      l’Etat de New York et du district de Columbia,
                   M. Joseph Klinger, cabinet Foley Hoag LLP, membre des barreaux de l’Etat
                      de New York et du district de Columbia,
                   M. Ioannis Konstantinidis, professeur adjoint de droit international à la
                      faculté de droit de l’Université du Qatar,
                   M. Ofilio Mayorga, cabinet Foley Hoag LLP, membre des barreaux de l’Etat
                      de New York et du Nicaragua,
                   M. Peter Tzeng, cabinet Foley Hoag LLP, membre du barreau de l’Etat de
                      New York,
                   Mme Floriane Lavaud, cabinet Debevoise & Plimpton LLP, membre des bar-
                      reaux de l’Etat de New York et de Paris, solicitor près les juridictions supé-
                      rieures d’Angleterre et du pays de Galles,
                   M. Ali Abusedra, conseiller juridique, ministère des affaires étrangères de
                     l’Etat du Qatar,
                   Mme Yasmin Al‑Ameen, cabinet Foley Hoag LLP,
                   comme conseils ;
                   Mme Flannery Sockwell, cabinet Foley Hoag LLP,
                   Mme Nancy Lopez, cabinet Foley Hoag LLP,
                   Mme Deborah Langley, cabinet Foley Hoag LLP,
                   comme assistantes,


                                                                                                 10




10 CIJ1192_Ord.indb 17                                                                                 10/08/21 10:34

                                           conseil de l’oaci (arrêt)                              179

                   La Cour,
                   ainsi composée,
                   après délibéré en chambre du conseil,
                   rend l’arrêt suivant :

                    1. Par une requête introductive d’instance conjointe déposée au Greffe de la
                Cour le 4 juillet 2018, le Royaume de Bahreïn, la République arabe d’Egypte et
                les Emirats arabes unis ont fait appel d’une décision rendue le 29 juin 2018 par
                le Conseil de l’Organisation de l’aviation civile internationale (OACI) (ci‑après
                le « Conseil de l’OACI » ou le « Conseil ») dans une instance introduite contre
                eux par l’Etat du Qatar le 30 octobre 2017 (ci‑après la « décision ») en vertu de
                la section 2 de l’article II de l’accord relatif au transit des services aériens inter-
                nationaux, adopté à Chicago le 7 décembre 1944 (ci‑après l’« accord de tran-
                sit »). Dans cette décision, le Conseil de l’OACI rejetait les exceptions prélimi-
                naires que Bahreïn, l’Egypte et les Emirats arabes unis avaient soulevées aux
                motifs qu’il n’était pas compétent « pour statuer sur les plaintes » formulées par
                le Qatar dans sa requête et que lesdites plaintes n’étaient pas recevables.
                    2. Le même jour, le Royaume d’Arabie saoudite, le Royaume de Bahreïn, la
                République arabe d’Egypte et les Emirats arabes unis ont déposé une autre
                requête conjointe concernant une autre décision rendue par le Conseil de
                l’OACI, également le 29 juin 2018, dans une instance distincte introduite contre
                eux quatre par l’Etat du Qatar le 30 octobre 2017 en vertu de l’article 84 de la
                convention relative à l’aviation civile internationale adoptée à Chicago le
                7 décembre 1944 (ci‑après la « convention de Chicago » ou la « convention »), à
                laquelle le Royaume d’Arabie saoudite est également partie (voir Appel concer‑
                nant la compétence du Conseil de l’OACI en vertu de l’article 84 de la convention
                relative à l’aviation civile internationale (Arabie saoudite, Bahreïn, Egypte et Emi‑
                rats arabes unis c. Qatar), arrêt, C.I.J. Recueil 2020, p. 88 et 95, par. 1 et 26).
                    3. Dans leur requête en la présente espèce, les Etats demandeurs entendent
                fonder la compétence de la Cour sur la section 2 de l’article II de l’accord de
                transit et, par référence, sur l’article 84 de la convention de Chicago, eu égard au
                paragraphe 1 de l’article 36 et à l’article 37 du Statut de la Cour.
                    4. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, le
                greffier a immédiatement communiqué au Gouvernement du Qatar une copie
                signée de la requête ; il a également informé le Secrétaire général de l’Organisa-
                tion des Nations Unies du dépôt de celle‑ci.
                    En outre, par lettre du 25 juillet 2018, il en a informé tous les Etats Membres
                de l’Organisation des Nations Unies.

                   5. Conformément au paragraphe 3 de l’article 40 du Statut de la Cour, le
                greffier a informé les Etats Membres de l’Organisation des Nations Unies en
                leur transmettant, par l’entremise du Secrétaire général, le texte bilingue imprimé
                de la requête.
                   6. Conformément au paragraphe 1 de l’article 43 du Règlement de la Cour,
                le greffier a adressé aux Etats parties à l’accord de transit et aux Etats parties à
                la convention de Chicago les notifications prévues au paragraphe 1 de l’ar-
                ticle 63 du Statut. En outre, s’agissant de l’un et l’autre de ces instruments et
                conformément au paragraphe 3 de l’article 69 du Règlement, il a adressé à
                l’OACI, par l’entremise de sa secrétaire générale, la notification prévue au para-
                graphe 3 de l’article 34 du Statut.

                                                                                                    11




10 CIJ1192_Ord.indb 19                                                                                    10/08/21 10:34

                                           conseil de l’oaci (arrêt)                              180

                   7. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
                les Etats demandeurs et le Qatar se sont prévalus du droit que leur confère l’ar-
                ticle 31 du Statut de désigner un juge ad hoc pour siéger en l’affaire. Les Etats
                demandeurs ont désigné conjointement M. Nabil Elaraby puis, c­elui-ci ayant
                renoncé à exercer ses fonctions le 10 septembre 2019, sir Franklin Berman. Le
                Qatar a désigné M. Yves Daudet.
                   8. Par lettre en date du 16 juillet 2018, l’agent du Qatar, au nom de son gou-
                vernement, a prié la Cour de joindre, en vertu de la première phrase de l’ar-
                ticle 47 de son Règlement, les instances en les affaires de l’Appel concernant la
                compétence du Conseil de l’OACI en vertu de l’article 84 de la convention relative
                à l’aviation civile internationale (Arabie saoudite, Bahreïn, Egypte et Emirats
                arabes unis c. Qatar) et de l’Appel concernant la compétence du Conseil de l’OACI
                en vertu de l’article II, section 2, de l’accord de 1944 relatif au transit des services
                aériens internationaux (Bahreïn, Egypte et Emirats arabes unis c. Qatar). Dans
                sa lettre, l’agent ajoutait que son gouvernement priait la Cour, si c­ elle-ci décidait
                de ne pas joindre les instances dans les deux affaires, d’ordonner une action
                commune relativement aux procédures écrite et orale, en vertu de la seconde
                phrase de l’article 47 de son Règlement.
                   9. Par lettre en date du 23 juillet 2018, l’agent de l’Arabie saoudite a indiqué
                que, de l’avis de son gouvernement, il n’était pas approprié de joindre les ins-
                tances dans les deux affaires, l’Arabie saoudite n’étant pas partie à l’accord de
                transit. L’agent a toutefois précisé que son gouvernement n’avait pas d’objec-
                tion à ce que la Cour ordonne une action commune relativement aux procédures
                écrite et orale.
                   10. Le 23 juillet 2018, le président de la Cour, conformément à l’article 31 du
                Règlement, s’est entretenu avec les agents des Etats demandeurs et du Qatar au
                sujet de chaque affaire. Lors de ces réunions, le Qatar a réitéré sa demande ten-
                dant à ce que les instances dans les deux affaires soient jointes ou que, à défaut,
                la Cour ordonne une action commune relativement aux procédures écrite et
                orale. Pour leur part, les Etats demandeurs dans chacune des affaires se sont
                opposés à la jonction des instances. Ils ont fait savoir cependant qu’ils seraient
                favorables à ce que la Cour ordonne, en vertu de l’article 47 de son Règlement,
                une action commune relativement aux deux affaires.
                   11. Par lettres en date du 25 juillet 2018, le greffier a informé les Etats deman-
                deurs et le Qatar que, eu égard aux vues qu’ils avaient exprimées, la Cour avait
                décidé de ne pas ordonner la jonction des instances dans les deux affaires en
                vertu de la première phrase de l’article 47 de son Règlement. Il a également indi-
                qué que la Cour estimait toutefois approprié d’ordonner, en vertu de la seconde
                phrase du même article, une action commune relativement auxdites affaires, et
                qu’elle en déterminerait les modalités en temps voulu.
                   12. Par ordonnance du 25 juillet 2018, le président de la Cour a fixé
                au 27 décembre 2018 et au 27 mai 2019, respectivement, les dates ­d’expiration
                des délais pour le dépôt d’un mémoire par les Etats demandeurs et d’un contre-­
                mémoire par le Qatar. Le mémoire et le contre-­mémoire ont été déposés le
                27 décembre 2018 et le 25 février 2019, respectivement.
                   13. Par ordonnance du 27 mars 2019, la Cour a prescrit la présentation d’une
                réplique par les Etats demandeurs et d’une duplique par le Qatar, et a fixé au
                27 mai 2019 et au 29 juillet 2019, respectivement, les dates d’expiration des
                délais pour le dépôt de ces pièces. La réplique et la duplique ont été déposées
                dans les délais ainsi fixés.



                                                                                                    12




10 CIJ1192_Ord.indb 21                                                                                     10/08/21 10:34

                                           conseil de l’oaci (arrêt)                             181

                   14. Par lettre en date du 5 avril 2019, le greffier, en application du para-
                graphe 3 de l’article 69 du Règlement, a transmis à la secrétaire générale de
                l’OACI des exemplaires des écritures déposées jusqu’alors en l’affaire, à savoir le
                mémoire des Etats demandeurs et le contre‑mémoire du Qatar, en la priant de
                lui faire savoir si l’OACI entendait présenter des observations écrites en vertu de
                cette disposition. Par lettre en date du 31 juillet 2019, la secrétaire générale de
                l’OACI a déclaré que l’organisation n’avait pas l’intention de soumettre des
                observations écrites à ce stade. Elle a toutefois indiqué que l’OACI ferait savoir
                à la Cour si elle entendait présenter de telles observations lorsqu’elle aurait reçu
                des exemplaires de la réplique et de la duplique. Lesdites pièces ont été commu-
                niquées à l’OACI sous le couvert d’une lettre datée du 1er août 2019. Par une
                lettre en date du 20 septembre 2019, la secrétaire générale a indiqué que l’orga-
                nisation n’entendait pas présenter d’observations écrites en vertu de la disposi-
                tion susmentionnée.
                   15. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour a
                décidé, après avoir consulté les Parties, que des exemplaires des pièces de procé-
                dure et des documents y annexés seraient rendus accessibles au public à l’ouver-
                ture de la procédure orale.
                   16. Par lettre en date du 28 mars 2019, le greffier a informé les ­Parties que la
                Cour avait décidé d’organiser des audiences conjointes dans les affaires de l’Ap‑
                pel concernant la compétence du Conseil de l’OACI en vertu de l’article 84 de la
                convention relative à l’aviation civile internationale (Arabie saoudite, Bahreïn,
                Egypte et Emirats arabes unis c. Qatar) et de l’Appel concernant la compétence
                du Conseil de l’OACI en vertu de ­l’article II, section 2, de l’accord de 1944 relatif
                au transit des services aériens internationaux (Bahreïn, Egypte et Emirats arabes
                unis c. Qatar). Des audiences conjointes ont ainsi été tenues du 2 au 6 décembre
                2019, au cours desquelles ont été entendus en leurs plaidoiries et réponses :
                Pour les Etats demandeurs : S. Exc. le cheikh Fawaz bin Mohammed Al Khalifa,
                                             S. Exc. M. Amgad Abdel Ghaffar,
                                             S. Exc. Mme Hissa Abdullah Ahmed Al-­Otaiba,
                                             M. Payam Akhavan,
                                             Mme Alexandra van der Meulen,
                                             M. Malcolm Shaw,
                                             M. Georgios Petrochilos,
                                             M. Simon Olleson.
                Pour le Qatar :              M. Mohammed Abdulaziz Al-­Khulaifi,
                                             M. Vaughan Lowe,
                                             M. Pierre Klein,
                                             M. Lawrence Martin,
                                             Mme Loretta Malintoppi.

                                                          *
                  17. Dans leur requête, les Etats demandeurs ont formulé les demandes sui-
                vantes :
                         « Pour les motifs susmentionnés, plaise à la Cour, rejetant toutes conclu-
                     sions contraires, dire et juger que :
                     1) la décision rendue le 29 juin 2018 par le Conseil de l’OACI révèle
                          que celui‑ci n’a manifestement pas agi comme une autorité judiciaire


                                                                                                   13




10 CIJ1192_Ord.indb 23                                                                                   10/08/21 10:34

                                              conseil de l’oaci (arrêt)                             182

                            et n’a manifestement pas respecté les garanties d’une procédure régu-
                            lière ;
                         2) le Conseil de l’OACI n’a pas compétence pour connaître du désaccord
                            opposant l’Etat du Qatar et les demandeurs en la présente affaire, dont
                            le Qatar l’a saisi par la requête B déposée le 30 octobre 2017 ; et que

                         3) la décision rendue le 29 juin 2018 par le Conseil de l’OACI sur la
                            requête B est nulle, non avenue et sans effet. »
                  18. Dans les pièces de procédure, les conclusions c­ i-après ont été présentées
                par les Parties :
                Au nom des Gouvernements des Etats demandeurs,
                dans le mémoire :
                            « 1. Pour les motifs exposés dans le présent mémoire, tout en se réservant
                         le droit de compléter, préciser ou modifier les présentes conclusions finales,
                         le Royaume de Bahreïn, la République arabe d’Egypte et les Emirats
                         arabes unis prient la Cour d’accueillir le recours qu’ils ont formé contre la
                         décision rendue le 29 juin 2018 par le Conseil de l’Organisation de l’avia-
                         tion civile internationale dans une instance introduite contre eux par le
                         Qatar, devant cet organe, le 30 octobre 2017, par voie de requête en vertu
                         de la section 2 de l’article II de l’accord de transit (requête B devant
                         l’OACI).
                            2. En particulier, la Cour est priée de dire et juger, rejetant toutes
                         conclusions contraires, que :
                         1) la décision B rendue le 29 juin 2018 par le Conseil de l’OACI révèle
                             que ­celui-ci n’a manifestement pas agi comme une autorité judiciaire
                             et n’a manifestement pas respecté les garanties d’une procédure régu-
                             lière ;
                         2) le Conseil de l’OACI n’a pas compétence pour connaître du désaccord
                             opposant le Qatar et les appelants, dont le Qatar l’a saisi par la requête B
                             en date du 30 octobre 2017 ; et que

                     3) la décision B rendue le 29 juin 2018 par le Conseil de l’OACI sur la
                         requête B est nulle, non avenue et sans effet. »
                dans la réplique :
                        « 1. Pour ces motifs, tout en se réservant le droit de compléter, préciser
                     ou modifier les présentes conclusions finales, le Royaume de Bahreïn, la
                     République arabe d’Egypte et les Emirats arabes unis prient la Cour d’ac-
                     cueillir le recours qu’ils ont formé contre la décision rendue le 29 juin 2018
                     par le Conseil de l’Organisation de l’aviation civile internationale dans une
                     instance introduite contre eux par le Qatar, devant cet organe, le 30 octobre
                     2017, par voie de requête en vertu de la section 2 de l’article II de l’accord
                     de transit (requête B devant l’OACI).
                        2. En particulier, la Cour est priée de dire et juger, rejetant toutes
                     conclusions contraires, que :
                     1) la décision B rendue le 29 juin 2018 par le Conseil de l’OACI révèle
                         que ­celui-ci n’a manifestement pas agi comme une autorité judiciaire
                         et n’a manifestement pas respecté les garanties d’une procédure­
                         régulière ;


                                                                                                      14




10 CIJ1192_Ord.indb 25                                                                                      10/08/21 10:34

                                              conseil de l’oaci (arrêt)                            183

                         2) le Conseil de l’OACI n’a pas compétence pour connaître du désaccord
                            opposant le Qatar et les appelants, dont le Qatar l’a saisi par la requête B
                            en date du 30 octobre 2017 ; et que

                         3) la décision B rendue le 29 juin 2018 par le Conseil de l’OACI sur la
                            requête B est nulle, non avenue et sans effet. »
                Au nom du Gouvernement du Qatar,
                dans le contre-­mémoire :
                            « Sur la base des éléments de fait et de droit exposés dans le présent
                         contre-­mémoire, le Qatar prie respectueusement la Cour de rejeter le
                         recours des appelants et de confirmer la décision du Conseil de l’OACI en
                         date du 29 juin 2018 portant rejet de l’exception préliminaire par laquelle
                         ceux-ci ont contesté la compétence du Conseil pour connaître de la
                         ­
                         requête B du Qatar en date du 30 octobre 2017. »
                dans la duplique :
                           « Sur la base des éléments de fait et de droit exposés dans la présente
                         duplique, le Qatar prie respectueusement la Cour de rejeter le recours des
                         appelants et de confirmer la décision du Conseil de l’OACI en date du
                         29 juin 2018 portant rejet de l’exception préliminaire par laquelle ceux‑ci
                         ont contesté la compétence du Conseil pour connaître de la requête B du
                         Qatar en date du 30 octobre 2017. »
                   19. Lors de la procédure orale, les conclusions c­ i-après ont été présentées par
                les Parties :
                Au nom des Gouvernements des Etats demandeurs,
                à l’audience du 5 décembre 2019 :
                            « 1. Conformément au paragraphe 2 de l’article 60 du Règlement de la
                         Cour, et pour les motifs exposés au cours des phases écrite et orale de la
                         procédure, le Royaume de Bahreïn, la République arabe d’Egypte et les
                         Emirats arabes unis prient la Cour d’accueillir le recours qu’ils ont formé
                         contre la décision rendue le 29 juin 2018 par le Conseil de l’Organisation de
                         l’aviation civile internationale dans une instance introduite contre eux par
                         le Qatar, devant cet organe, le 30 octobre 2017, par voie de requête en
                         vertu de la section 2 de l’article II de l’accord de transit (requête B devant
                         l’OACI).
                            2. En particulier, la Cour est priée de dire et juger, rejetant toutes
                         conclusions contraires, que :
                         1) la décision B rendue le 29 juin 2018 par le Conseil de l’OACI révèle que
                             ­celui-ci n’a manifestement pas agi comme une autorité judiciaire et n’a
                              manifestement pas respecté les garanties d’une procédure régulière ;

                         2) le Conseil de l’OACI n’a pas compétence pour connaître du désaccord
                            opposant le Qatar et les appelants, dont le Qatar l’a saisi par la requête B
                            en date du 30 octobre 2017 ; et que

                         3) la décision B rendue le 29 juin 2018 par le Conseil de l’OACI sur la
                            requête B est nulle, non avenue et sans effet. »


                                                                                                     15




10 CIJ1192_Ord.indb 27                                                                                     10/08/21 10:34

                                             conseil de l’oaci (arrêt)                          184

                Au nom du Gouvernement du Qatar,
                à l’audience du 6 décembre 2019 :
                            « Se référant à l’article 60 du Règlement de la Cour, pour les motifs
                         exposés à l’audience, le Qatar prie respectueusement la Cour de rejeter le
                         recours des appelants et de confirmer la décision du Conseil de l’OACI en
                         date du 29 juin 2018 portant rejet de l’exception préliminaire par laquelle
                         les appelants ont contesté la compétence du Conseil pour connaître des
                         demandes du Qatar portées devant lui. »

                                                            *
                  20. Dans les paragraphes suivants, les Etats demandeurs, à savoir le Royaume
                de Bahreïn, la République arabe d’Egypte et les Emirats arabes unis, seront
                collectivement dénommés les « appelants ». Ces Etats seront dénommés défen-
                deurs devant le Conseil de l’OACI lorsqu’il sera fait référence à la procédure
                devant cet organe.

                                                            *
                                                        *       *



                                                  I. Introduction

                                                 A. Contexte factuel
                   21. Le 5 juin 2017, les Gouvernements de Bahreïn, de l’Egypte et des
                Emirats arabes unis, ainsi que de l’Arabie saoudite, ont rompu leurs rela-
                tions diplomatiques avec le Qatar et adopté un ensemble de mesures res-
                trictives visant les voies de communication terrestres, maritimes et
                aériennes avec cet Etat, notamment certaines restrictions visant l’aviation.
                Par ces mesures, les appelants interdisaient à tout aéronef immatriculé au
                Qatar de voler à destination ou en provenance de leurs aéroports ou de
                survoler leurs territoires, y compris les mers territoriales situées dans les
                régions d’information de vol correspondantes. Certaines restrictions s’ap-
                pliquaient également aux aéronefs non immatriculés au Qatar mais volant
                à destination ou en provenance de cet Etat. Ces aéronefs devaient obtenir
                une autorisation préalable des autorités de l’aviation civile des appelants.
                Selon les appelants, ces mesures restrictives ont été prises en réponse au
                manquement présumé, par le Qatar, aux obligations qui sont les siennes en
                vertu de certains accords internationaux auxquels les appelants et le Qatar
                sont parties, à savoir l’accord de Riyad (accompagné de l’accord d’appro-
                bation) des 23 et 24 novembre 2013, le mécanisme de mise en œuvre de
                l’accord de Riyad du 17 avril 2014 et l’accord complémentaire de Riyad du
                16 novembre 2014 (ci‑après les « accords de Riyad »), ainsi qu’à d’autres
                obligations qui lui incombent en vertu du droit international.
                   22. Le 15 juin 2017, le Qatar a soumis au bureau de la secrétaire générale
                de l’OACI une requête à l’effet d’introduire une instance devant le Conseil

                                                                                                 16




10 CIJ1192_Ord.indb 29                                                                                 10/08/21 10:34

                                            conseil de l’oaci (arrêt)                       185

                de l’organisation, citant comme défendeurs Bahreïn, l’Egypte et les Emirats
                arabes unis, accompagnée d’un mémoire. Le secrétariat a décelé certaines
                lacunes dans cette requête et ce mémoire, auxquelles la secrétaire générale,
                par lettre en date du 21 juin 2017, a prié le Qatar de remédier.
                   23. Le 30 octobre 2017, se prévalant de la section 2 de l’article II de
                l’accord de transit, le Qatar a saisi le Conseil de l’OACI d’une nouvelle
                requête, accompagnée d’un mémoire, dans laquelle il affirmait que les res-
                trictions visant l’aviation adoptées par Bahreïn, l’Egypte et les Emirats
                arabes unis emportaient violation des obligations incombant à ces Etats
                en vertu dudit accord. La section 2 de l’article II de l’accord de transit est
                ainsi libellée :
                           « Si un désaccord survenu entre deux ou plusieurs Etats contrac-
                         tants à propos de l’interprétation ou de l’application du présent
                         Accord ne peut être réglé par voie de négociation, les dispositions du
                         chapitre XVIII de la Convention [de Chicago] seront applicables
                         dans les conditions prévues par lesdites dispositions relativement à
                         tout désaccord portant sur l’interprétation ou l’application de ladite
                         Convention. »
                L’article 84 de la convention de Chicago, qui figure au chapitre XVIII
                dudit instrument, est ainsi libellé :
                            « Règlement des différends
                            Si un désaccord entre deux ou plusieurs Etats contractants à pro-
                         pos de l’interprétation ou de l’application de la présente Convention
                         et de ses Annexes ne peut être réglé par voie de négociation, le
                         Conseil statue à la requête de tout Etat impliqué dans ce désaccord.
                         Aucun membre du Conseil ne peut voter lors de l’examen par le
                         Conseil d’un différend auquel il est partie. Tout Etat contractant
                         peut, sous réserve de l’article 85, appeler de la décision du Conseil à
                         un tribunal d’arbitrage ad hoc établi en accord avec les autres parties
                         au différend ou à la Cour permanente de Justice internationale. Un
                         tel appel doit être notifié au Conseil dans les soixante jours à comp-
                         ter de la réception de la notification de la décision du Conseil. »
                   24. Le 19 mars 2018, Bahreïn, l’Egypte et les Emirats arabes unis, en qua-
                lité de défendeurs devant le Conseil de l’OACI, ont soulevé deux exceptions
                préliminaires. Par la première, ils soutenaient que le Conseil n’était pas com-
                pétent en vertu de l’accord de transit car le véritable problème en cause entre
                les Parties recouvrait des questions qui allaient ­au-delà du champ d’applica-
                tion de cet instrument, notamment celle de savoir si les restrictions visant
                l’aviation pouvaient être qualifiées de contre-­mesures licites au regard du
                droit international. Par la seconde, ils avançaient que le Qatar n’avait pas
                respecté la condition préalable de négociation énoncée à la section 2 de l’ar-
                ticle II de l’accord de transit, que l’on retrouve également à l’alinéa g) de
                l’article 2 du Règlement de l’OACI pour la solution des différends, et, par



                                                                                             17




10 CIJ1192_Ord.indb 31                                                                             10/08/21 10:34

                                            conseil de l’oaci (arrêt)                          186

                conséquent, que le Conseil n’était pas compétent pour connaître des demandes
                du Qatar ou, à titre subsidiaire, que la requête n’était pas recevable.
                   25. Par une décision du 29 juin 2018, le Conseil de l’OACI a rejeté, par
                18 voix contre 2 et 5 abstentions, ces exceptions préliminaires, qu’il a trai-
                tées comme une seule exception. Dans cette décision, le Conseil déclarait
                notamment ce qui suit :
                            « AYANT EXAMINÉ l’exception préliminaire des défendeurs, à
                         savoir que le Conseil n’a pas compétence pour statuer sur les plaintes
                         soulevées par le demandeur dans la requête B ou, à titre subsidiaire,
                         que les plaintes du demandeur sont irrecevables ;
                            CONSIDÉRANT que la question dont était saisi le Conseil était
                         d’accepter ou non l’exception préliminaire des défendeurs ;
                            AYANT À L’ESPRIT l’article 52 de la Convention de Chicago qui
                         stipule que les décisions du Conseil sont prises à la majorité de ses
                         membres et son application systématique de cette disposition à des
                         cas antérieurs ;
                            AYANT REJETÉ une demande de l’un des défendeurs de revoir la
                         majorité susmentionnée de 19 membres requise au sein du Conseil
                         actuel pour la prise de décisions ;
                            DÉCIDE que l’exception préliminaire des défendeurs n’est pas
                         acceptée. »
                   26. Le 4 juillet 2018, les appelants ont soumis à la Cour une requête
                conjointe faisant appel de la décision rendue par le Conseil de l’OACI le
                29 juin 2018. Avant d’examiner les trois moyens d’appel avancés contre
                cette décision, la Cour décrira la fonction d’appel que lui confère l’ar-
                ticle 84 de la convention de Chicago ainsi que la portée du droit d’appel
                devant elle qui est prévu par cette disposition (incorporée par voie de
                référence à la section 2 de l’article II de l’accord de transit).

                          B. La fonction d’appel de la Cour et la portée du droit d’appel
                                                 devant la Cour
                   27. L’appel soumis conjointement par les trois appelants en l’espèce a
                été formé au titre de la section 2 de l’article II de l’accord de transit, qui
                renvoie au chapitre XVIII de la convention de Chicago. Bahreïn, l’Egypte
                et les Emirats arabes unis sont parties à l’accord de transit depuis le
                12 octobre 1971, le 13 mars 1947 et le 25 avril 1972, respectivement. Le
                Qatar y est partie depuis le 25 juin 2008. Bahreïn, l’Egypte et les Emirats
                arabes unis sont parties à la convention de Chicago depuis le 19 sep-
                tembre 1971, le 12 avril 1947 et le 25 mai 1972, respectivement. Le Qatar
                y est partie depuis le 5 octobre 1971.
                   28. La section 2 de l’article II de l’accord de transit (dont le texte est repro-
                duit plus haut au paragraphe 23) confère compétence au Conseil de l’OACI
                pour statuer sur « un désaccord survenu entre deux ou plusieurs Etats
                contractants à propos de l’interprétation ou de l’application du[dit] …
                accord », si ce désaccord « ne peut être réglé par voie de négociation ». Selon

                                                                                                 18




10 CIJ1192_Ord.indb 33                                                                                 10/08/21 10:34

                                             conseil de l’oaci (arrêt)                          187

                la convention de Chicago, à laquelle renvoie l’accord de transit, il est possible
                d’interjeter appel d’une décision du Conseil soit devant un tribunal d’arbi-
                trage ad hoc établi par accord entre les parties à un différend, soit devant « la
                Cour permanente de Justice internationale ». Aux termes de l’article 37 du
                Statut de la Cour internationale de Justice, « [l]orsqu’un traité ou une conven-
                tion en vigueur prévoit le renvoi à … la Cour permanente de Justice interna-
                tionale, la Cour internationale de Justice constituera cette juridiction entre
                les parties au présent Statut ». Par le passé, la Cour a dit que
                         « [l]’effet de cet article … [étai]t que, entre les parties au Statut, la
                         Cour internationale de Justice [étai]t substituée à la Cour perma-
                         nente dans tout traité ou convention en vigueur prévoyant le renvoi
                         à c­elle-ci » (Plateau continental de la mer Egée (Grèce c. Turquie),
                         arrêt, C.I.J. Recueil 1978, p. 14, par. 34).
                Par conséquent, en vertu de la section 2 de l’article II de l’accord de tran-
                sit et de l’article 84 de la convention de Chicago, la Cour a compétence
                pour connaître d’un appel formé contre une décision du Conseil de
                l’OACI (voir Appel concernant la compétence du Conseil de l’OACI (Inde
                c. Pakistan), arrêt, C.I.J. Recueil 1972, p. 53, par. 15, et p. 60, par. 25).
                   29. La Cour relève que l’article 84 de la convention de Chicago (incor-
                poré par voie de référence à la section 2 de l’article II de l’accord de tran-
                sit) s’intitule « Règlement des différends » alors que c’est le terme
                « désaccord » qui est employé au début de cette disposition. Dans ce
                contexte, la Cour rappelle que sa devancière, la Cour permanente de Jus-
                tice internationale, a défini un différend comme « un désaccord sur un
                point de droit ou de fait, une contradiction, une opposition de thèses juri-
                diques ou d’intérêts entre deux personnes » (Concessions Mavrommatis en
                Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11).
                   30. Les appelants contestent une décision rendue par le Conseil de
                l’OACI sur les exceptions préliminaires qu’ils avaient soulevées dans l’ins-
                tance portée devant lui. Le libellé de l’article 84 ne précise pas si seules
                sont susceptibles d’appel les décisions définitives du Conseil sur le fond
                des différends portés devant lui. La Cour a réglé cette question dans le
                cadre du premier appel formé devant elle contre une décision de cet
                organe (Appel concernant la compétence du Conseil de l’OACI (Inde
                c. Pakistan), arrêt, C.I.J. Recueil 1972, p. 46). Précisant son rôle dans
                l’exercice de la fonction d’appel que lui attribuent la convention de Chi-
                cago et l’accord de transit, la Cour a indiqué que ces instruments la
                         « f[aisaie]nt contribuer … au bon fonctionnement de l’O[ACI] ; la
                         première garantie pour le Conseil [étai]t donc de savoir qu’un
                         contrôle [étai]t possible pour vérifier si une décision prise sur sa propre
                         compétence [étai]t ou non conforme aux dispositions des traités qui
                         gouvern[ai]ent son action » (ibid., p. 60‑61, par. 26 ; les italiques sont
                         de la Cour).
                Ainsi que la Cour l’a expliqué, « permettre à un organe international de
                connaître du fond d’un différend tant que sa compétence pour ce faire

                                                                                                 19




10 CIJ1192_Ord.indb 35                                                                                 10/08/21 10:34

                                            conseil de l’oaci (arrêt)                         188

                n’est pas établie, et est même effectivement contestée, serait contraire aux
                normes reconnues d’une bonne administration de la justice » (C.I.J.
                Recueil 1972, p. 57, par. 18 e)).
                  La Cour en a conclu que
                         « l’appel doit donc être recevable contre une décision du Conseil sur
                         sa propre juridiction puisque, du point de vue du contrôle de la léga-
                         lité de l’action du Conseil par [elle-même], rien ne permet de distin-
                         guer le contrôle de la compétence et le contrôle du fond » (ibid., p. 61,
                         par. 26).
                   31. S’appuyant sur ces prononcés de la Cour, les appelants ont formé
                leur appel conjoint en soulignant que l’article 84 de la convention de Chi-
                cago et la section 2 de l’article II de l’accord de transit couvraient les
                recours contre des décisions rendues par le Conseil de l’OACI sur des
                exceptions préliminaires soulevées à l’égard de sa compétence.
                   32. Le Qatar reconnaît expressément le droit que les appelants tiennent
                de la section 2 de l’article II de l’accord de transit d’interjeter appel de la
                décision prise par le Conseil de l’OACI sur sa compétence.
                   33. Compte tenu de ce qui précède, la Cour tient pour établi qu’elle a
                compétence pour connaître du présent appel. Elle note cependant que les
                appelants et le Qatar sont en désaccord sur la portée du droit d’appel.
                   34. Les appelants considèrent qu’un appel au titre de la section 2 de
                l’article II de l’accord de transit couvre les « griefs d’ordre procédural ». Ils
                affirment qu’ils avaient droit à une procédure régulière devant le Conseil
                de l’OACI, et disent en avoir été privés. L’absence alléguée de procédure
                régulière devant le Conseil constitue leur premier moyen d’appel.
                   35. Le Qatar, tout en niant que des irrégularités procédurales aient été
                commises au cours de la procédure devant le Conseil de l’OACI, invite la
                Cour à refuser d’exercer son pouvoir de contrôle à l’égard de ces irrégularités
                alléguées. Selon lui, non seulement ­celles-ci n’ont jamais existé, mais elles
                seraient en outre dénuées de pertinence pour la question juridique objective
                qui se pose à la Cour : celle de savoir si le Conseil est compétent pour exami-
                ner et juger les demandes dont le Qatar l’a saisi au titre de l’accord de transit.
                   36. La Cour rappelle qu’elle a pour rôle, lorsqu’elle contrôle l’exercice
                par le Conseil de l’OACI des fonctions de règlement des différends que lui
                confère l’article 84 de la convention de Chicago (incorporé par voie de
                référence à la section 2 de l’article II de l’accord de transit), de s’assurer
                que la décision attaquée est correcte. Sa tâche en l’espèce est de dire si le
                Conseil a commis une erreur en rejetant les exceptions préliminaires sou-
                levées par les appelants à l’égard de sa compétence et à l’égard de la rece-
                vabilité de la requête du Qatar.


                                              II. Les moyens d’appel

                  37. Les appelants invoquent trois moyens d’appel contre la décision du
                Conseil de l’OACI en date du 29 juin 2018. Par le premier, ils soutiennent

                                                                                               20




10 CIJ1192_Ord.indb 37                                                                               10/08/21 10:34

                                          conseil de l’oaci (arrêt)                          189

                que cette décision « doit être infirmée au motif que la procédure suivie par
                le Conseil … a manifestement été entachée d’irrégularités et conduite en
                méconnaissance des principes fondamentaux que sont la régularité de la
                procédure et le respect du droit d’être entendu ».
                   38. Comme deuxième moyen d’appel, les appelants affirment que le
                Conseil de l’OACI « a commis une erreur de fait et de droit en rejetant la
                première exception préliminaire … à sa compétence ». Ils font valoir que,
                pour se prononcer sur le différend, le Conseil aurait à statuer sur des
                questions ne relevant pas de sa compétence, plus précisément sur la licéité
                des contre-­mesures, dont « certaines restrictions visant l’espace aérien »,
                adoptées par les appelants. A titre subsidiaire, et pour les mêmes motifs,
                ils soutiennent que les demandes du Qatar sont irrecevables.

                   39. Comme troisième moyen d’appel, les appelants avancent que le
                Conseil de l’OACI a commis une erreur en rejetant leur seconde exception
                préliminaire. A l’appui de cette exception, ils affirmaient que le Qatar
                n’avait pas satisfait à la condition préalable de négociation énoncée à la
                section 2 de l’article II de l’accord de transit et que, par conséquent, le
                Conseil n’avait pas compétence. A titre subsidiaire, ils soutenaient égale-
                ment que les demandes du Qatar étaient irrecevables car ­celui-ci n’avait
                pas respecté l’exigence procédurale énoncée à l’alinéa g) de l’article 2 du
                Règlement de l’OACI pour la solution des différends.
                   40. Bien que tel soit l’ordre dans lequel les appelants ont invoqué leurs
                trois moyens d’appel, la Cour n’est pas tenue de le suivre. Aussi commen-
                cera-t-elle par analyser les moyens fondés sur les erreurs qu’aurait com-
                mises le Conseil de l’OACI en rejetant les exceptions des appelants.
                Ensuite, la Cour examinera le moyen fondé sur l’allégation d’absence
                manifeste de procédure régulière devant le Conseil.

                         A. Le deuxième moyen d’appel : rejet par le Conseil de l’OACI
                                     de la première exception préliminaire
                1. Question de savoir si le différend entre les Parties concerne l’interprétation
                  ou l’application de l’accord de transit
                   41. Comme il a été dit plus haut, les appelants fondent leur deuxième
                moyen d’appel sur la première exception préliminaire qu’ils ont soulevée
                en qualité de défendeurs devant le Conseil de l’OACI. Par cette exception,
                ils faisaient valoir que leurs actes, y compris, en particulier, les restrictions
                visant l’aviation, formaient un ensemble de mesures « adoptées en réac-
                tion aux manquements multiples, graves et persistants du Qatar à ses
                obligations internationales liées à des aspects essentiels de [leur] sûreté et
                constitu[aient] des contre-­mesures légitimes autorisées par le droit inter-
                national général ». Ils avançaient que la compétence conférée au Conseil
                par la section 2 de l’article II de l’accord de transit était limitée aux désac-
                cords opposant deux ou plusieurs Etats à propos de l’interprétation ou de
                l’application dudit accord, et que, par conséquent, le Conseil n’était pas

                                                                                              21




10 CIJ1192_Ord.indb 39                                                                              10/08/21 10:34

                                         conseil de l’oaci (arrêt)                         190

                compétent pour trancher la question de savoir si le Qatar avait manqué à
                ses autres obligations au regard du droit international, notamment à des
                obligations découlant des accords de Riyad.
                   42. Selon les appelants, statuer sur les demandes du Qatar dont il était
                saisi exigerait nécessairement du Conseil de l’OACI qu’il se prononce sur
                des questions relevant du différend plus large entre les Parties, notam-
                ment celle de savoir si le Qatar avait manqué à ses obligations de lutte
                contre le terrorisme et à son obligation internationale en matière de
                non‑ingérence dans les affaires intérieures des appelants, questions qui
                échappent au champ d’application de l’accord de transit. Les appelants
                plaident que le différend restreint lié aux fermetures de l’espace aérien ne
                peut être séparé de ces questions plus larges, et que la légalité desdites
                fermetures ne peut être appréciée isolément.
                   43. Les appelants affirment que le Conseil de l’OACI n’a pas compé-
                tence parce que le véritable problème en cause entre les Parties ne peut
                être circonscrit à des questions relevant de sa compétence limitée. Ils sou-
                tiennent que, compte tenu du rôle de l’OACI en tant qu’institution spé-
                cialisée des Nations Unies exerçant des fonctions dans le domaine de
                l’aviation civile, la compétence que son Conseil tient de la section 2 de
                l’article II de l’accord de transit ne s’étend qu’au règlement des désac-
                cords à propos de l’interprétation ou de l’application dudit accord.
                Les appelants affirment par conséquent que le Conseil, avant de se décla-
                rer compétent, aurait dû cerner et définir juridiquement l’objet du diffé-
                rend dont il était saisi, puis rechercher si, au regard de la section 2 de
                l’article II de l’accord de transit, ce différend relevait de sa compétence
                ratione materiae. Selon eux, le véritable problème en cause entre les Par-
                ties concerne « le fait que le Qatar manque depuis longtemps déjà à
                d’autres obligations juridiques internationales, indépendamment de l’ac-
                cord de transit ». Les appelants qualifient les mesures qu’ils ont prises de
                contre-­mesures licites, y compris les restrictions visant l’aviation qui font
                l’objet de la demande du Qatar. Ils soutiennent qu’aucune de ces ques-
                tions — c’est-à-dire celles concernant les manquements allégués du Qatar
                à ses obligations internationales et les contre‑mesures qu’eux-mêmes ont
                prises en réponse — ne relève de la compétence ratione materiae conférée
                au Conseil par la section 2 de l’article II de l’accord de transit. C’est pour-
                quoi ils prient la Cour de dire que le Conseil n’a pas compétence pour
                connaître de la requête du Qatar dont il a été saisi.

                                                      *
                   44. Devant le Conseil de l’OACI, le Qatar avançait que les questions
                touchant aux contre-­mesures et à leur licéité relevaient du fond de l’af-
                faire, et que le Conseil n’avait pas à s’y intéresser pour établir sa compé-
                tence. Il invoquait, à ce propos, l’arrêt de la Cour en l’affaire de l’Appel
                concernant la compétence du Conseil de l’OACI (Inde c. Pakistan) (arrêt,
                C.I.J. Recueil 1972, p. 46), dans lequel, selon lui, « [t]ous les arguments
                avancés par les défendeurs [avaie]nt déjà été rejetés …, abstraction faite
                de la question des négociations ».

                                                                                            22




10 CIJ1192_Ord.indb 41                                                                            10/08/21 10:34

                                         conseil de l’oaci (arrêt)                          191

                   45. Devant la Cour, le Qatar fait valoir que le Conseil de l’OACI a
                compétence pour statuer en l’affaire pour autant qu’il existe, entre les
                Parties, un quelconque désaccord à propos de l’interprétation ou de l’ap-
                plication de l’accord de transit qui ne peut être réglé par voie de négocia-
                tion. Selon lui, rien dans cet accord ni dans le Règlement de l’OACI pour
                la solution des différends ne fixe d’autre limite à la compétence du Conseil,
                ou ne circonscrit celle‑ci d’une quelconque autre manière. Le Qatar sou-
                tient que les demandes dont il a saisi le Conseil portent sur l’interpréta-
                tion ou l’application de l’accord de transit et que c’est donc à raison que
                le Conseil a rejeté la première exception préliminaire. Il maintient que le
                Conseil est compétent pour connaître de sa requête même si les appelants
                invoquent en défense des questions qui n’entrent pas dans le champ d’ap-
                plication de l’accord de transit ou si le différend en cause est né dans le
                cadre d’un différend plus large entre les Parties.

                                                     *   *
                   46. La Cour doit d’abord déterminer si le différend dont le Qatar a
                saisi le Conseil de l’OACI est un désaccord entre cet Etat et les appelants
                à propos de l’interprétation ou de l’application de l’accord de transit. Aux
                termes de la section 2 de l’article II de c­ elui-ci, la compétence ratione mate‑
                riae du Conseil est circonscrite à ce type de désaccord. Comme l’a expli-
                qué la Cour en 1972, un désaccord porte sur l’interprétation ou
                l’application de l’accord de transit si, « pour en vérifier le bien-fondé, le
                Conseil [est] inévitablement amené à interpréter ou à appliquer [ledit
                accord] et à s’occuper ainsi de matières relevant indubitablement de sa
                compétence » (Appel concernant la compétence du Conseil de l’OACI (Inde
                c. Pakistan), arrêt, C.I.J. Recueil 1972, p. 66, par. 36).
                   47. Dans la requête et le mémoire qu’il a soumis au Conseil de l’OACI
                le 30 octobre 2017, le Qatar demandait à cet organe « d’établir que, par
                les mesures prises à [son] encontre, les défendeurs [avaient] contrevenu à
                leurs obligations au titre de l’accord relatif au transit des services aériens
                internationaux ». Il priait également le Conseil « de déplorer le non-­respect
                par les défendeurs des principes fondamentaux [dudit accord] ». Il lui
                demandait, par conséquent, de prier instamment les défendeurs « de lever,
                sans délai, toutes les restrictions imposées aux aéronefs immatriculés au
                Qatar et de se conformer à leurs obligations au titre de l’accord relatif au
                transit des services aériens internationaux » et « de négocier de bonne foi
                en vue d’une coopération future harmonieuse dans la région afin de pré-
                server la sécurité, la sûreté, la régularité et l’économie de l’aviation civile
                internationale ». Dans son mémoire, le Qatar indiquait que les parties à
                l’accord de transit se reconnaissaient mutuellement « dans le cadre des
                services aériens internationaux réguliers … le droit de traverser [leur] ter-
                ritoire sans atterrir [et] le droit d’atterrir pour des raisons non commer-
                ciales ». Il ajoutait que, « [p]ar leurs actions qui dur[ai]ent depuis le 5 juin
                2017, les défendeurs bafou[ai]ent la lettre et l’esprit de l’accord relatif au


                                                                                              23




10 CIJ1192_Ord.indb 43                                                                              10/08/21 10:34

                                            conseil de l’oaci (arrêt)                      192

                transit des services aériens internationaux » et « manqu[ai]ent de manière
                flagrante aux obligations qui leur incomb[ai]ent au titre de cet accord ».
                   48. La Cour estime que le désaccord entre les Parties soumis au Conseil
                de l’OACI concerne l’interprétation et l’application de l’accord de transit,
                et qu’il relève par conséquent du champ d’application de la section 2 de
                l’article II dudit accord. Le seul fait que ce désaccord soit apparu dans un
                contexte plus large ne prive pas le Conseil de la compétence qu’il tient de
                ladite disposition. Comme l’a fait observer la Cour par le passé, « les dif-
                férends juridiques entre Etats souverains ont, par leur nature même,
                toutes chances de surgir dans des contextes politiques et ne représentent
                souvent qu’un élément d’un différend politique plus vaste et existant de
                longue date entre les Etats concernés » (Personnel diplomatique et consu‑
                laire des Etats‑Unis à Téhéran (Etats‑Unis d’Amérique c. Iran), arrêt,
                C.I.J. Recueil 1980, p. 20, par. 37 ; voir aussi Certains actifs iraniens
                (République islamique d’Iran c. Etats-Unis d’Amérique), exceptions préli‑
                minaires, arrêt, C.I.J. Recueil 2019 (I), p. 23, par. 36).
                   49. La Cour ne saurait davantage souscrire à la thèse selon laquelle le
                Conseil de l’OACI n’aurait pas compétence pour connaître des demandes
                du Qatar parce que les appelants qualifient de contre-­mesures licites les
                restrictions visant l’aviation qu’ils ont imposées aux aéronefs d’immatri-
                culation qatarienne. Les contre-­mesures font partie des circonstances sus-
                ceptibles d’exclure l’illicéité d’un acte qui serait autrement illicite au
                regard du droit international, et sont parfois invoquées comme moyen de
                défense (voir Projet Gabčíkovo‑Nagymaros (Hongrie/Slovaquie), arrêt,
                C.I.J. Recueil 1997, p. 55, par. 82). La perspective qu’un défendeur
                invoque le recours aux contre-­mesures comme moyen de défense dans une
                procédure sur le fond devant le Conseil de l’OACI n’a pas, en soi, une
                quelconque incidence sur la compétence de ce dernier telle qu’elle est limi-
                tée par les termes de la section 2 de l’article II de l’accord de transit.
                Comme l’a déclaré la Cour lorsqu’elle a examiné un appel formé contre
                une décision du Conseil en 1972 :
                            « Le fait qu’une défense au fond se présente d’une certaine manière
                         ne peut porter atteinte à la compétence du tribunal ou de tout autre
                         organe en cause ; sinon les parties seraient en mesure de déterminer
                         elles-mêmes cette compétence, ce qui serait inadmissible. Comme on
                         l’a déjà vu pour la compétence de la Cour, la compétence du Conseil
                         dépend nécessairement du caractère du litige soumis au Conseil
                         et des points soulevés, mais non pas des moyens de défense au fond
                         ou d’autres considérations qui ne deviendraient pertinentes qu’une
                         fois tranchés les problèmes juridictionnels. » (Appel concernant la
                         compétence du Conseil de l’OACI (Inde c. Pakistan), arrêt,
                         C.I.J. Recueil 1972, p. 61, par. 27.)
                   50. Ce raisonnement s’applique également en l’espèce. La Cour conclut
                par conséquent que le Conseil de l’OACI n’a pas commis d’erreur en reje-
                tant, s’agissant de sa compétence, la première exception préliminaire dont
                il était saisi par les appelants.

                                                                                            24




10 CIJ1192_Ord.indb 45                                                                            10/08/21 10:34

                                         conseil de l’oaci (arrêt)                         193

                2. Question de savoir si les demandes du Qatar sont irrecevables pour des
                  raisons liées au principe d’« opportunité judiciaire »
                   51. Devant le Conseil de l’OACI, les défendeurs faisaient valoir, à titre
                subsidiaire, que les demandes du Qatar étaient irrecevables. S’ils évo-
                quaient les « principes généraux concernant la recevabilité », ils n’avan-
                çaient cependant aucun argument précis pour fonder leur exception
                subsidiaire d’irrecevabilité, se contentant de reprendre ceux invoqués à
                l’appui de leur exception d’incompétence. Ils affirmaient que la distinction
                entre les exceptions d’incompétence du Conseil et les exceptions d’irrece-
                vabilité des demandes du Qatar « n’importait pas aux fins de la fonction
                du Conseil car ces deux catégories d’exception étaient couvertes par le
                libellé du paragraphe 1 de l’article 5 » du Règlement de l’OACI pour la
                solution des différends.
                   52. Devant la Cour, les appelants font valoir que, si l’affaire devait se
                poursuivre au fond dans sa forme actuelle, le Conseil de l’OACI aurait
                deux possibilités. Premièrement, il pourrait trancher les questions liées au
                caractère licite ou non, en tant que contre-­mesures, des restrictions visant
                l’aviation, en particulier celle de savoir si le Qatar manque à ses obliga-
                tions internationales dans d’autres domaines que l’aviation civile. Cela
                supposerait cependant que les appelants fassent valoir le moyen de défense
                qu’ils tirent du recours aux contre-­mesures devant un organe qui, selon
                eux, n’a pas les moyens voulus pour statuer sur de telles questions. Deu-
                xièmement, le Conseil pourrait refuser d’examiner la ligne de défense fon-
                dée sur les contre-­mesures, mais il serait alors dans l’incapacité de trancher
                l’ensemble des questions portées devant lui. Selon les appelants, le Conseil
                aurait alors tort de ne trancher qu’une partie du différend, en ne tenant
                pas compte de celle qui est précisément « essentielle » à leur défense.
                   Les appelants soutiennent que la requête du Qatar devant le Conseil est
                irrecevable dans la mesure où ce dernier, pour statuer sur les demandes
                qu’elle contient, devrait nécessairement trancher des questions à l’égard
                desquelles il n’a pas compétence. Procéder ainsi serait incompatible avec
                le fondement consensuel de la compétence et, par suite, avec le principe
                d’« opportunité judiciaire » et avec la fonction « judiciaire » que la sec-
                tion 2 de l’article II de l’accord de transit confère au Conseil.

                                                      *
                   53. Dans ses exposés devant le Conseil de l’OACI, le Qatar soutenait
                que le Règlement de l’OACI pour la solution des différends n’autorisait
                pas la présentation d’exceptions préliminaires d’irrecevabilité. Il priait
                instamment le Conseil de ne pas se prononcer sur la recevabilité au stade
                des exceptions préliminaires, tout en reconnaissant que rien n’empêchait
                les défendeurs de soumettre des observations sur ce point dans leurs
                contre‑mémoires sur le fond.
                   54. Devant la Cour, le Qatar soutient que l’argument avancé par les
                appelants « à titre subsidiaire » n’est pas réellement « subsidiaire », mais

                                                                                            25




10 CIJ1192_Ord.indb 47                                                                            10/08/21 10:34

                                            conseil de l’oaci (arrêt)                        194

                constitue, « à l’évidence, une nouvelle version » de leur exception d’incom-
                pétence. Il relève que les appelants affirment que le Conseil de l’OACI, s’il
                devait se prononcer sur le moyen de défense qu’ils tirent du recours aux
                contre‑mesures, « statuerait » en dehors des prévisions de la section 2 de
                l’article II de l’accord de transit sans qu’ils y aient consenti. Le Qatar fait
                valoir qu’aucune des « circonstances exceptionnelles » qui ont donné nais-
                sance à la doctrine de l’« opportunité judiciaire » dans la jurisprudence de
                la Cour n’est présente dans l’affaire dont le Conseil a été saisi. Il estime
                que ce serait bafouer le principe d’« opportunité judiciaire » que d’accueil-
                lir la thèse des appelants car le Conseil n’exercerait alors pas ses pouvoirs
                « dans leur plénitude ».

                                                        *   *
                   55. Dans l’affaire relative à l’Application de la convention pour la pré‑
                vention et la répression du crime de génocide (Croatie c. Serbie), la Cour a
                été amenée à examiner une exception préliminaire présentée à la fois
                comme une exception d’incompétence et comme une exception d’irreceva-
                bilité (exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 456, par. 120).
                Elle a alors rappelé qu’une « distinction entre ces deux catégories d’excep-
                tions [était] bien établie dans [sa] pratique » (ibid.). Une exception préli-
                minaire, lorsqu’elle est retenue, a le même effet qu’elle vise la compétence
                ou la recevabilité : elle met fin à la procédure en ce qui concerne la
                demande en question. La compétence ayant un fondement consensuel,
                une exception d’incompétence portera le plus souvent sur la question de
                savoir si un tel consentement a été donné par l’Etat objectant, ou si la
                demande entre dans le cadre du consentement accordé, ou encore si les
                conditions de ce consentement sont réunies. Quant aux exceptions d’irre-
                cevabilité, la Cour a expliqué qu’elles
                         « reviennent à affirmer qu’il existe une raison juridique pour laquelle
                         la Cour, même si elle a compétence, devrait refuser de connaître de
                         l’affaire ou, plus communément, d’une demande spécifique y relative.
                         Souvent, cette raison est d’une nature telle que la question doit être
                         tranchée in limine litis » (ibid. ; voir aussi Plates‑formes pétrolières
                         (République islamique d’Iran c. Etats‑Unis d’Amérique), arrêt,
                         C.I.J. Recueil 2003, p. 177, par. 29).
                   56. L’article 5 du Règlement de l’OACI pour la solution des différends,
                approuvé par le Conseil le 9 avril 1957, s’intitule « Exception préliminaire
                et suite qu’elle comporte ». Il dispose en son premier paragraphe que « [l]e
                défendeur qui excipe de l’incompétence du Conseil à connaître de l’affaire
                soumise par le demandeur doit soulever une exception préliminaire moti-
                vée » (les italiques sont de la Cour). Cette disposition ne mentionne pas
                expressément les exceptions préliminaires d’irrecevabilité. Cependant, le
                Règlement de l’OACI pour la solution des différends a été rédigé sur le
                modèle du Règlement de la Cour, dans sa version de 1946, qui ne men-
                tionne pas non plus expressément les exceptions préliminaires d’irreceva-

                                                                                              26




10 CIJ1192_Ord.indb 49                                                                              10/08/21 10:34

                                         conseil de l’oaci (arrêt)                          195

                bilité. Cette absence de disposition spécifique n’a pas empêché la Cour,
                avant la modification de son Règlement en 1972, de traiter des exceptions
                d’irrecevabilité à titre préliminaire (par exemple dans l’affaire de la Barce‑
                lona Traction, Light and Power Company, Limited (nouvelle requête : 1962)
                (Belgique c. Espagne), exceptions préliminaires, arrêt, C.I.J. Recueil 1964,
                p. 6). De la même manière, l’article 5 du Règlement de l’OACI pour
                la solution des différends ne fait pas obstacle à l’examen par le Conseil, à
                titre préliminaire, d’une exception d’irrecevabilité de la demande.
                   57. La Cour est d’avis que si, dans une procédure devant le Conseil de
                l’OACI, une partie soulève une exception préliminaire d’irrecevabilité
                d’une demande, cette exception devrait également être tranchée in
                limine litis, à moins qu’elle n’ait pas un caractère exclusivement prélimi-
                naire. En d’autres termes, cette exception devrait être examinée et tran-
                chée à un stade préliminaire à moins qu’elle ne soit si étroitement liée au
                fond de l’affaire dont le Conseil est saisi qu’il serait impossible à celui‑ci
                de l’examiner sans statuer, du moins jusqu’à un certain point, sur des
                aspects qui relèvent à proprement parler du fond (voir Application de la
                convention pour la prévention et la répression du crime de génocide (Croatie
                c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 459,
                par. 127). La seule autre situation dans laquelle le Conseil pourrait sur-
                seoir à statuer sur une exception préliminaire d’irrecevabilité en la joi-
                gnant au fond serait celle où il ne disposerait pas de tous les éléments
                nécessaires pour se prononcer sur la question soulevée. La Cour estime
                qu’en l’espèce aucune de ces deux situations ne s’est rencontrée dans le
                cadre de la procédure devant le Conseil.
                   58. Le Conseil de l’OACI avait pleinement connaissance de l’exception
                d’irrecevabilité soulevée par les défendeurs dans l’instance portée devant
                lui. De fait, c­eux-ci ont fait valoir à l’audience que le libellé du para-
                graphe 1 de l’article 5 couvrait à la fois les exceptions d’incompétence et
                celles d’irrecevabilité. Le Conseil a bien voté sur l’exception préliminaire
                comme étant celle soulevée « relativement à l’interprétation et à l’applica-
                tion de l’accord de transit », et a décidé à la majorité qu’elle « n’[était] pas
                acceptée ». Il s’ensuit que l’exception d’irrecevabilité de la requête du
                Qatar a été rejetée.
                   59. La question qui se pose à la Cour est celle de savoir si la décision
                du Conseil de l’OACI de rejeter cette exception préliminaire s’agissant de
                la recevabilité des demandes du Qatar était correcte. En d’autres termes,
                la Cour doit s’assurer que les demandes présentées au Conseil sont rece-
                vables.
                   60. La Cour relève qu’il est difficile d’appliquer le concept d’« opportu-
                nité judiciaire » au Conseil de l’OACI. C  ­ elui-ci est un organe permanent
                responsable devant l’assemblée de l’OACI, composé de représentants
                désignés par les Etats contractants élus par ladite assemblée, et non de
                membres indépendants agissant à titre personnel, ce qui caractérise un
                organe judiciaire. En plus de ses fonctions d’organe exécutif et adminis-
                tratif définies aux articles 54 et 55 de la convention de Chicago, il a été
                investi, par l’article 84, d’une fonction de règlement des désaccords oppo-

                                                                                             27




10 CIJ1192_Ord.indb 51                                                                             10/08/21 10:34

                                          conseil de l’oaci (arrêt)                       196

                sant deux ou plusieurs Etats contractants à propos de l’interprétation ou
                de l’application de la convention et de ses annexes. Cependant, le Conseil
                de l’OACI n’en devient pas pour autant une institution judiciaire au sens
                propre du terme.
                   61. En tout état de cause, l’intégrité de la fonction de règlement des
                différends du Conseil de l’OACI ne serait pas compromise si ­celui-ci exa-
                minait des questions étrangères à l’aviation civile à la seule fin de statuer
                sur un différend à l’égard duquel il est compétent en vertu de la section 2
                de l’article II de l’accord de transit. La possibilité que le Conseil soit
                appelé à examiner des questions ne relevant pas du champ d’application
                de l’accord à la seule fin de régler un désaccord relatif à l’interprétation
                ou à l’application dudit accord ne rendrait donc pas pour autant irrece-
                vable la requête par laquelle il a été saisi de ce désaccord.
                   62. La Cour conclut par conséquent que le Conseil de l’OACI n’a pas
                commis d’erreur en rejetant la première exception préliminaire en tant
                qu’elle affirmait l’irrecevabilité des demandes du Qatar.

                                                       *
                  63. Eu égard à ce qui précède, le deuxième moyen d’appel ne peut être
                accueilli.

                         B. Le troisième moyen d’appel : rejet par le Conseil de l’OACI
                                      de la seconde exception préliminaire
                   64. Comme troisième moyen d’appel, les appelants affirment que le
                Conseil de l’OACI a commis une erreur en rejetant la seconde exception
                préliminaire qu’ils avaient soulevée devant lui en tant que défendeurs, par
                laquelle ils contestaient sa compétence au motif que le Qatar n’avait pas
                satisfait à la condition préalable de négociation figurant à la section 2 de
                l’article II de l’accord de transit, ainsi que la recevabilité de la requête
                portée devant lui au motif qu’elle n’était pas conforme à l’alinéa g) de
                l’article 2 du Règlement de l’OACI pour la solution des différends.

                1. Le non-­respect allégué de la condition préalable de négociation requise
                  du Qatar pour saisir le Conseil de l’OACI
                   65. La section 2 de l’article II de l’accord de transit dispose que, « [s]i
                un désaccord … ne peut être réglé par voie de négociation, les disposi-
                tions du chapitre XVIII de la Convention [de Chicago] seront applicables
                dans les conditions prévues par lesdites dispositions relativement à tout
                désaccord portant sur l’interprétation ou l’application de ladite Conven-
                tion ». Devant le Conseil de l’OACI, les défendeurs soutenaient que l’exis-
                tence de négociations antérieures constituait une condition préalable à
                l’introduction d’une requête au titre de l’article 84 de la convention de
                Chicago (incorporé par voie de référence à la section 2 de l’article II de
                l’accord de transit). Selon eux, le Conseil n’avait pas compétence, le Qatar

                                                                                           28




10 CIJ1192_Ord.indb 53                                                                           10/08/21 10:34

                                         conseil de l’oaci (arrêt)                         197

                n’ayant pas satisfait à cette condition préalable. En appel devant la Cour,
                les appelants arguent que le Conseil a rejeté à tort cette exception d’in-
                compétence.
                   66. Les appelants rappellent que la Cour, dans des affaires précédentes,
                a lu une condition préalable de négociation dans des clauses compromis-
                soires de traités qui étaient analogues à la section 2 de l’article II de l’ac-
                cord de transit. Ils estiment que cette jurisprudence peut être appliquée à
                la condition préalable de négociation énoncée à la section 2 de l’article II.
                   67. Se référant à l’arrêt de la Cour sur les exceptions préliminaires en
                l’affaire relative à l’Application de la convention internationale sur l’élimi‑
                nation de toutes les formes de discrimination raciale (Géorgie c. Fédération
                de Russie), les appelants avancent que, pour qu’il soit satisfait à une
                condition préalable de négociation, il faut, « à tout le moins, que l’une des
                parties tente vraiment d’ouvrir le débat avec l’autre partie en vue de régler
                le différend » (arrêt, C.I.J. Recueil 2011 (I), p. 132, par. 157). Ils sou-
                tiennent qu’une véritable tentative de négocier doit être davantage qu’un
                appel à dialoguer d’ordre général. Elle doit concerner l’objet du différend,
                qui doit se rapporter aux obligations de fond prévues par l’instrument en
                question. Les appelants affirment aussi que, lorsqu’il y a eu tentative ou
                début de négociations, la condition préalable de tenir de telles négocia-
                tions n’est remplie que si c­ elles-ci sont devenues inutiles ou ont abouti à
                une impasse.
                   68. Les appelants réfutent l’argument subsidiaire du Qatar selon lequel
                celui‑ci n’était même pas tenu de tenter de négocier étant donné qu’une
                telle tentative aurait été inutile (voir plus loin le paragraphe 87).
                Ils rétorquent qu’une condition préalable de négociation ne peut jamais
                être remplie « s’il n’y a pas d’abord une « véritable tentative » de
                ­négocier, quand bien même la partie concernée estimerait cette tentative
                inutile ».
                   69. Les appelants soutiennent que le Qatar, avant de porter le désac-
                cord devant le Conseil de l’OACI, n’a pas véritablement tenté d’engager
                des négociations au sujet de l’objet spécifique des demandes qu’il fonde
                sur l’accord de transit.
                   70. Les appelants rappellent qu’une séance extraordinaire a été tenue le
                31 juillet 2017 par le Conseil de l’OACI, à la demande du Qatar, en appli-
                cation de l’alinéa n) de l’article 54 de la convention de Chicago, qui dis-
                pose que « [l]e Conseil doit … examiner toute question relative à la
                Convention dont il est saisi par un Etat contractant ». A propos de cette
                séance extraordinaire, ils soutiennent que « le Qatar n’a jamais indiqué
                qu’il entendait mener des négociations au sujet des griefs qu’il a ensuite
                portés devant le Conseil au titre de la section 2 de l’article II de l’accord
                de transit ; pareilles négociations n’ont jamais eu lieu ». Ils arguent égale-
                ment que les efforts menés par le Qatar dans l’enceinte de l’OACI ne suf-
                fisaient pas pour que la condition préalable de négociation fût réputée
                remplie, puisque le Qatar avait adressé ses communications au président
                du Conseil ou à la secrétaire générale de l’organisation, et non à eux-
                mêmes. D’après les appelants, aucune des discussions et réunions interve-

                                                                                            29




10 CIJ1192_Ord.indb 55                                                                            10/08/21 10:34

                                        conseil de l’oaci (arrêt)                         198

                nues au sein du Conseil de l’OACI ne se rapportait à des « questions
                concernant l’interprétation et l’application de l’accord de transit … qui,
                selon le Qatar, constitu[ai]ent l’objet du désaccord entre les Parties ». Au
                contraire, ces débats étaient circonscrits aux questions relatives à la sécu-
                rité de l’aviation et aux routes d’exception, et n’ont pas porté sur la ques-
                tion du différend soumis en vertu de la section 2 de l’article II.
                   71. Les appelants démentent également l’assertion du Qatar selon
                laquelle ses tentatives de régler le différend par le truchement d’Etats tiers
                constituaient une véritable tentative de négocier, relevant qu’« aucune des
                demandes ou des déclarations en question n[e leur] était adressée », que
                « toutes étaient formulées en termes généraux, et [que] toute référence aux
                obligations de fond spécifiques imposées par l’accord de transit en était
                absente ».
                   72. Les appelants soutiennent en outre que le fait que le Qatar ait sol-
                licité des consultations sous les auspices de l’Organisation mondiale du
                commerce (­ci-après l’« OMC ») ne constituait pas une véritable tentative
                de négocier, puisque cette demande se rapportait à des manquements allé-
                gués, de leur part, à des obligations relevant de l’OMC, et n’était donc
                pas pertinente au regard de manquements allégués à des obligations
                contenues dans l’accord de transit.
                   73. De plus, les appelants sont en désaccord avec le Qatar sur la ques-
                tion de savoir si une conversation téléphonique en date du 8 septembre
                2017 entre l’émir du Qatar et le prince héritier d’Arabie saoudite consti-
                tuait une véritable tentative de négocier. Selon eux, cet entretien télépho-
                nique portait sur le différend plus large opposant les Parties, et non pas
                sur des manquements allégués à des obligations découlant de l’accord de
                transit. Les appelants soulignent également que l’Arabie saoudite n’était
                pas partie à la procédure concernant l’accord de transit.
                   74. Pour ce qui est de l’argument que tire le Qatar de déclarations
                faites par ses représentants à la presse et devant des organes de l’Organi-
                sation des Nations Unies, les appelants soutiennent qu’aucune de ces
                déclarations ne témoigne d’une véritable tentative de négocier. Elles ne
                leur étaient pas adressées et ne traitaient pas de l’objet spécifique des
                demandes que le Qatar fonde sur l’accord de transit.

                                                      *
                   75. Le Qatar répond que le Conseil de l’OACI n’a pas commis d’erreur
                en rejetant l’exception préliminaire soulevée par les défendeurs devant lui
                relativement à la condition préalable de négociation.
                   76. Le Qatar s’accorde avec les appelants pour dire qu’une condition
                préalable de négociation exige normalement d’un demandeur potentiel
                qu’il fasse une véritable tentative de négocier, et que cette condition n’est
                remplie qu’une fois que les négociations sont devenues inutiles ou ont
                abouti à une impasse. Il reconnaît également que les négociations doivent
                concerner l’objet du différend, qui doit se rapporter aux obligations de
                fond prévues par l’instrument en question. Le Qatar souligne qu’aucune

                                                                                           30




10 CIJ1192_Ord.indb 57                                                                           10/08/21 10:34

                                         conseil de l’oaci (arrêt)                          199

                forme ou procédure particulière n’est requise en ce qui concerne les négo-
                ciations, qui peuvent, selon lui, avoir lieu dans l’enceinte d’une organisa-
                tion internationale.
                   77. S’agissant des Parties en cause et des instruments invoqués, le Qatar
                a déclaré, dans sa réponse au sujet des exceptions préliminaires soulevées
                devant le Conseil de l’OACI, que bien que l’Arabie saoudite ne fût pas
                partie à l’instance introduite sur le fondement de l’accord de transit, les
                mesures communes relatives aux restrictions visant l’aviation avaient été
                prises par les quatre Etats, agissant de concert, et appliquées dans des
                domaines relevant à la fois de la convention de Chicago et de l’accord de
                transit. Il a ajouté que, « [a]ux fins des négociations ou des tentatives de
                négociation [qu’il avait entreprises], il n’a[vait] pas toujours été possible en
                pratique d’établir une distinction entre [les Etats] parties à la Convention
                de Chicago d’une part et ceux parties à l’[accord de transit] d’autre part ».
                   78. Le Qatar soutient avoir véritablement tenté de négocier dans l’en-
                ceinte de l’OACI, dès le 5 juin 2017, jour où ont été introduites les restric-
                tions visant l’aviation. Il renvoie à sa lettre du 8 juin 2017 par laquelle il
                demandait au président du Conseil de l’OACI de procéder d’urgence à un
                examen au titre de l’alinéa n) de l’article 54 de la convention de Chicago,
                en se référant aux violations de l’accord de transit dont il faisait grief aux
                appelants. Dans une lettre en date du 13 juin 2017, le Qatar informait la
                secrétaire générale de l’OACI qu’il présenterait « une requête formelle afin
                de prier le Conseil d’examiner une plainte en application de la section 2
                de l’article II de l’accord de transit ».
                   79. Le Qatar renvoie également à des échanges qui ont eu lieu pendant
                la séance extraordinaire du Conseil de l’OACI du 31 juillet 2017, au cours
                de laquelle il a sollicité que les appelants « lèvent le blocus aérien injuste
                qu[’ils] lui [avaient] imposé », notant que les « mesures … [constituaient une]
                « violation flagrante de toutes les règles internationales pertinentes de
                l’OACI, ainsi que des instruments pertinents de l’OACI auxquels ils [étaient]
                parties » ». Il a prié le Conseil de l’OACI de « demander instamment aux
                Etats membres ayant imposé le blocus qui étaient parties contractantes à
                l’accord de transit de 1944 de se conformer de bonne foi à leurs obligations
                concernant la liberté de survol prévue dans cet instrument multilatéral ».
                   80. Le Qatar fait valoir que les appelants ont systématiquement refusé
                de discuter des restrictions visant l’aviation dans l’enceinte de l’OACI,
                comme le démontre l’opposition qu’ils ont manifestée en ce sens à la
                211e session du Conseil tenue le 23 juin 2017. Il souligne que, dans leur
                document de travail du 19 juillet 2017, les appelants ont exhorté le Conseil
                à limiter tout débat conduit en application de l’alinéa n) de l’article 54
                aux questions ayant trait à la sécurité de l’aviation civile internationale. Il
                invoque également la déclaration par laquelle les Emirats arabes unis, à la
                séance extraordinaire du 31 juillet 2017, ont réaffirmé cette position au
                nom de tous les appelants. Selon le Qatar, si la séance extraordinaire n’a
                porté que sur la sécurité de l’aviation et les routes d’exception, c’est en
                raison du refus des appelants de négocier au sujet des restrictions visant
                l’aviation.

                                                                                             31




10 CIJ1192_Ord.indb 59                                                                             10/08/21 10:34

                                         conseil de l’oaci (arrêt)                         200

                   81. Le Qatar affirme aussi qu’il a tenté de négocier avec les appelants
                en dehors de l’enceinte de l’OACI. Il soutient ainsi avoir cherché à « régler
                le différend via l’intervention d’Etats tiers », se référant à cet égard à des
                contacts avec l’émir du Koweït ainsi qu’avec le président et le secrétaire
                d’Etat américains. Selon lui, les appelants n’ont donné suite à aucune de
                ces actions.
                   82. Le Qatar déclare également avoir tenté de négocier au sujet des
                restrictions visant l’aviation sous les auspices de l’OMC, en adressant le
                31 juillet 2017 une demande de consultations à l’Arabie saoudite, à
                Bahreïn et aux Emirats arabes unis. Selon lui, ces trois Etats ont refusé
                d’entamer des consultations.
                   83. En outre, le Qatar soutient avoir entrepris une véritable tentative
                de négocier le 8 septembre 2017, date à laquelle son émir, à la suite des
                bons offices du président des Etats‑Unis d’Amérique, a eu une conversa-
                tion téléphonique avec le prince héritier d’Arabie saoudite. Il indique que,
                immédiatement après cet appel téléphonique, l’Arabie saoudite a sus-
                pendu tout dialogue ou communication avec les autorités qatariennes.
                   84. Le Qatar affirme également que des déclarations faites par ses
                représentants devant des organes des Nations Unies témoignaient d’une
                volonté de négocier avec les appelants au sujet de l’ensemble du différend,
                y compris les restrictions visant l’aviation.
                   85. Le Qatar prétend que les appelants ont exprimé leur refus de négo-
                cier dans des déclarations. Il se réfère à un article de presse selon lequel le
                ministre d’Etat aux affaires étrangères des Emirats arabes unis a déclaré
                le 7 juin 2017 qu’il n’y avait « rien à négocier » avec le Qatar. Il cite aussi
                d’autres articles de presse rapportant que les appelants ont formulé le
                22 juin 2017 un ensemble de 13 exigences, décrites par le ministre saou-
                dien des affaires étrangères comme étant « non négociables ».
                   86. Pour les raisons qui précèdent, le Qatar maintient qu’il a véritable-
                ment tenté de négocier et que toute nouvelle tentative en ce sens aurait été
                inutile.
                   87. Tout en soutenant qu’il a véritablement tenté de négocier avec les
                appelants, le Qatar fait valoir, subsidiairement, qu’un Etat n’est pas tenu
                de tenter de négocier avant d’introduire une requête si le défendeur poten-
                tiel a fait montre d’une absence totale de volonté de négocier, rendant
                inutile toute tentative en ce sens. Il invoque à cet égard l’arrêt rendu par
                la Cour en l’affaire relative au Personnel diplomatique et consulaire
                des Etats-Unis à Téhéran (Etats‑Unis d’Amérique c. Iran) (arrêt, C.I.J.
                Recueil 1980, p. 27, par. 51), dans lequel la Cour a selon lui « considéré
                que le fait que « le Gouvernement de l’Iran [ait] refusé toute discussion »
                malgré les protestations des Etats‑Unis suffisait à satisfaire à l’obligation
                de négociation » applicable dans cette affaire.
                   Le Qatar affirme que les appelants ont fait montre d’une absence totale
                de volonté de négocier et que toute tentative en ce sens aurait été vaine.
                Selon lui, point n’est besoin pour la Cour de déterminer s’il a entrepris
                une véritable tentative de négocier au sujet du désaccord relevant de la
                section 2 de l’article II de l’accord de transit.

                                                                                            32




10 CIJ1192_Ord.indb 61                                                                            10/08/21 10:34

                                          conseil de l’oaci (arrêt)                          201

                                                      *   *
                     88. La Cour relève que la section 2 de l’article II de l’accord de transit
                  renvoie au chapitre XVIII de la convention de Chicago, intitulé « Diffé-
                rends et manquements ». Ce chapitre prévoit une procédure de règlement
                des différends en cas de désaccord à propos de l’interprétation ou de l’ap-
                plication de la convention ou de ses annexes. Il s’ensuit que les désaccords
                relatifs à l’interprétation ou à l’application de l’accord de transit doivent
                être réglés au moyen de la procédure établie au chapitre XVIII de la
                convention de Chicago. La section 2 de l’article II de l’accord de transit
                précise en outre que les désaccords pouvant être soumis à cette procédure,
                qui fait intervenir le Conseil de l’OACI, sont seulement ceux qui
                « ne peu[vent] être réglé[s] par voie de négociation ». La Cour note égale-
                ment que l’article 14 du Règlement de l’OACI pour la solution des
                ­différends autorise le Conseil à inviter les parties à un différend à négocier
                 directement.
                     89. La référence, à la section 2 de l’article II de l’accord de transit, à un
                 désaccord qui « ne peut être réglé par voie de négociation » rappelle
                le libellé des clauses compromissoires de plusieurs autres traités. La
                 Cour a déjà dit que plusieurs clauses de ce type contenaient des condi-
                 tions préalables de négociation qui devaient être remplies pour que sa
                 compétence soit établie (voir, par exemple, Application de la convention
                 internationale sur l’élimination de toutes les formes de discrimination
                 raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
                 C.I.J. Recueil 2011 (I), p. 128, par. 140 ; et Questions concernant
                 l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), arrêt,
                 ­
                 C.I.J. Recueil 2012 (II), p. 445, par. 56). Cette jurisprudence est égale-
                 ment pertinente pour l’interprétation de la section 2 de l’article II et
                 son application s’agissant de déterminer la compétence du Conseil de
                 l’OACI.
                     90. La Cour estime que la section 2 de l’article II de l’accord de transit
                 impose une condition préalable de négociation qui doit être remplie
                 pour que soit établie la compétence du Conseil de l’OACI. Avant d’intro-
                 duire une requête au titre de l’article 84 de la convention de Chicago
                  (incorporé par voie de référence à la section 2 de l’article II de l’accord
                 de transit), l’Etat contractant doit véritablement tenter de négocier
                 avec le ou les Etats concernés. Si ces négociations ou tentatives
                 de ­  négociation deviennent inutiles ou aboutissent à une impasse,
                 il ­s’ensuit que le désaccord « ne peut être réglé par voie de négocia-
                  tion » et que la condition préalable à la compétence du Conseil est
                 ­remplie.
                     91. Comme la Cour l’a déjà dit, une véritable tentative de négociation
                  peut avoir lieu en dehors d’échanges diplomatiques bilatéraux (Application
                  de la convention internationale sur l’élimination de toutes les formes de dis‑
                  crimination raciale (Géorgie c. Fédération de Russie), exceptions prélimi‑
                naires, arrêt, C.I.J. Recueil 2011 (I), p. 133, par. 160). Les échanges qui se
                  tiennent au sein d’une organisation internationale sont également considé-

                                                                                               33




10 CIJ1192_Ord.indb 63                                                                               10/08/21 10:34

                                         conseil de l’oaci (arrêt)                          202

                 rés comme « l’un des moyens établis de conduire des négociations interna-
                tionales » (Sud‑Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c.
                Afrique du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962,
                p. 346).
                    92. Dans sa réponse concernant l’exception préliminaire soulevée
                 devant le Conseil de l’OACI, le Qatar citait une série de communications
                 datant des mois de juin et juillet 2017, dans lesquelles il priait instamment
                 le Conseil d’intervenir au sujet des restrictions visant l’aviation. Ces com-
                 munications se rapportaient à la fois auxdites restrictions et aux disposi-
                 tions de l’accord de transit qui, selon le Qatar, entraient en jeu du fait de
                 leur adoption. Par exemple, lorsqu’il a saisi le Conseil le 15 juin 2017 au
                titre de l’alinéa n) de l’article 54 de la convention de Chicago, le Qatar a
                soutenu que Bahreïn, l’Egypte et les Emirats arabes unis avaient « [p]rivé
                 l’Etat du Qatar de son droit de transiter par leurs territoires, qu’il tient de
                 [l’accord de transit] ».
                    En vue de la session extraordinaire du Conseil de l’OACI devant se
                 tenir le 31 juillet 2017, le Qatar avait présenté un document de travail
                dans lequel il réaffirmait ses objections aux restrictions visant l’aviation,
                en faisant référence à l’accord de transit. A la session extraordinaire,
                il avait prié les appelants de lever le « blocus aérien injuste » qu’ils
                 lui avaient imposé, faisant observer que ces mesures étaient « en viola-
                 tion flagrante de toutes les règles internationales pertinentes de l’OACI,
                ainsi que des instruments pertinents de l’OACI auxquels ils [étaient]
                ­parties ».
                    93. La Cour note que nombre des échanges pertinents pour la question
                 de savoir si la condition préalable de négociation a été remplie au regard
                 de la section 2 de l’article II de l’accord de transit ont eu lieu dans le cadre
                 de la démarche entreprise par le Qatar au titre de l’alinéa n) de l’article 54
                 de la convention de Chicago. En outre, certains de ces échanges ont fait
                 intervenir l’Arabie saoudite, qui n’est pas partie à la présente instance. La
                 Cour rappelle toutefois que la section 2 de l’article II de l’accord de tran-
                 sit dispose que le chapitre XVIII de la convention de Chicago est appli-
                 cable au règlement de désaccords découlant dudit accord de la même
                 manière qu’il s’applique au règlement de désaccords découlant de la
                 convention. Pour rechercher s’il a été satisfait à la condition préalable de
                 négociation en l’espèce, la Cour juge approprié de tenir compte d’échanges
                 qui ont eu lieu parce que le Qatar avait invoqué l’alinéa n) de l’article 54
                 de la convention de Chicago. Ces échanges se rapportent à des restric-
                 tions visant l’aviation qui ont été adoptées conjointement par les quatre
                 Etats, dont les trois appelants, et qui, selon le Qatar, sont incompatibles
                 avec les obligations que l’accord de transit impose aux appelants. La
                 Cour fait en outre observer que la compétence de l’OACI s’étend indénia-
                 blement aux questions liées au survol des territoires des Etats contrac-
                 tants, sujet dont traitent aussi bien la convention de Chicago que l’accord
                 de transit. Les ouvertures faites par le Qatar sous ses auspices se rappor-
                 taient directement à l’objet du désaccord sur lequel portait la requête qu’il
                 a ensuite introduite devant le Conseil de l’organisation au titre de la sec-

                                                                                              34




10 CIJ1192_Ord.indb 65                                                                              10/08/21 10:34

                                         conseil de l’oaci (arrêt)                          203

                tion 2 de l’article II de l’accord de transit. La Cour en conclut que le
                Qatar a véritablement tenté, au sein de l’OACI, de régler par voie de
                négociation le désaccord qui l’oppose aux appelants à propos de l’inter-
                prétation et de l’application dudit accord.
                   94. Quant à la question de savoir si les négociations engagées dans
                l’enceinte de l’OACI étaient devenues inutiles ou avaient abouti à une
                impasse avant que le Qatar ne saisisse le Conseil, la Cour a déjà indiqué
                que l’exigence que le différend ne puisse pas être réglé par voie de négo-
                ciation « ne saurait être entendue comme une impossibilité théorique de
                parvenir à un règlement ; elle signifie … qu’« il n’est pas raisonnablement
                permis d’espérer que de nouvelles négociations puissent aboutir à un
                règlement » » (Questions concernant l’obligation de poursuivre ou d’extrader
                (Belgique c. Sénégal), arrêt, C.I.J. Recueil 2012 (II), p. 446, par. 57,
                citant Sud‑Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique
                du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 345). Dans
                des affaires précédentes, elle a jugé qu’une condition préalable de négocia-
                tion était remplie lorsque « les positions [des parties] n’[avaie]nt, pour l’es-
                sentiel, pas évolué » à la suite de plusieurs échanges de correspondance
                diplomatique ou de réunions (Questions concernant l’obligation de pour‑
                suivre ou d’extrader (Belgique c. Sénégal), arrêt, C.I.J. Recueil 2012 (II),
                p. 446, par. 59 ; voir aussi Immunités et procédures pénales (Guinée équa‑
                toriale c. France), exceptions préliminaires, arrêt, C.I.J. Recueil 2018 (I),
                p. 317, par. 76). Pour la Cour, le point de savoir si les négociations ont été
                suffisantes est une question de fait, une question d’espèce (Application de
                la convention internationale sur l’élimination de toutes les formes de discri‑
                mination raciale (Géorgie c. Fédération de Russie), exceptions prélimi‑
                naires, arrêt, C.I.J. Recueil 2011 (I), p. 133, par. 160).
                   95. En vue de la session extraordinaire du Conseil de l’OACI du
                31 juillet 2017, convoquée comme suite à la demande du Qatar, les appe-
                lants avaient présenté un document de travail priant instamment le
                Conseil de limiter toute discussion tenue en application de l’alinéa n) de
                l’article 54 de la convention de Chicago aux questions relatives à la sécu-
                rité de l’aviation civile. A cette session, le Qatar avait réclamé un examen
                des restrictions visant l’aviation et prié les appelants de lever leur « blocus
                aérien injuste ». En réponse, le représentant des Emirats arabes unis, s’ex-
                primant également au nom de l’Arabie saoudite, de Bahreïn et de l’Egypte,
                avait défendu la licéité de ces restrictions et exhorté le Conseil à limiter ses
                délibérations aux questions ayant trait à la sécurité de l’aviation civile
                internationale, indépendamment des mesures que cet organe pourrait
                prendre en vertu de l’article 84 de la convention de Chicago.
                   96. Les déclarations faites au nom des appelants devant le Conseil de
                l’OACI étayent la thèse du Qatar, qui affirme que ces derniers n’étaient
                pas disposés à rechercher sous les auspices de cet organe une solution
                au désaccord portant sur les restrictions visant l’aviation. Il ressort du
                procès‑verbal de la session extraordinaire que le président du Conseil
                avait établi une distinction entre les mesures que le Conseil était suscep-
                tible de prendre en vertu de l’alinéa n) de l’article 54 de la convention de

                                                                                             35




10 CIJ1192_Ord.indb 67                                                                             10/08/21 10:34

                                         conseil de l’oaci (arrêt)                          204

                 Chicago et celles qu’il pouvait prendre en vertu de l’article 84 de cette
                 convention, comme les appelants lui avaient enjoint de le faire. A cette
                 session, le Conseil s’est principalement intéressé à des questions autres
                 que les restrictions visant l’aviation qui feraient ensuite l’objet de la
                 requête du Qatar, accordant une attention particulière aux mesures d’ex-
                ception à prendre pour faciliter le trafic aérien a­ u-­dessus de la haute mer.
                    97. La Cour est d’avis que, à la clôture de la session extraordinaire, il
                n’était pas réaliste de penser que le désaccord pouvait être réglé par voie
                de négociation au sein de l’OACI. Elle garde également à l’esprit les évé-
                nements survenus en dehors du cadre de cette organisation. Les relations
                diplomatiques entre le Qatar et les appelants avaient été rompues le 5 juin
                2017, concomitamment à l’adoption des restrictions visant l’aviation. De
                hauts fonctionnaires des Etats appelants avaient déclaré qu’ils ne négocie-
                raient pas avec le Qatar, rappelant à cet égard les exigences qu’ils lui
                avaient adressées. Rien n’indique que les Parties avaient changé leur posi-
                tion concernant les restrictions visant l’aviation entre l’adoption de
                ­celles-ci et le dépôt de la requête du Qatar devant le Conseil de l’OACI le
                 30 octobre 2017. Dans ces conditions, la Cour estime que, au moment de
                 l’introduction de ladite requête, il n’était pas raisonnablement permis
                 d’espérer que le désaccord entre les Parties concernant l’interprétation ou
                 l’application de l’accord de transit pourrait être réglé par voie de négocia-
                 tion, que ce soit devant le Conseil de l’OACI ou dans un autre cadre.
                    98. La Cour rappelle en outre que le Qatar affirme s’être trouvé face à
                 une situation où toute tentative de négociation était à ce point inutile que
                 la condition préalable prévue à cet égard à la section 2 de l’article II de
                 l’accord de transit pouvait être réputée remplie sans qu’il soit exigé du
                 Qatar qu’il tente véritablement de négocier. La Cour ayant conclu que
                 pareille tentative avait été faite sans permettre de régler le différend, point
                 n’est besoin pour elle d’examiner cet argument.
                    99. Pour les raisons qui précèdent, la Cour estime que le Conseil de
                 l’OACI n’a pas commis d’erreur en rejetant l’argument par lequel les
                 défendeurs, devant lui, plaidaient que le Qatar n’avait pas satisfait à la
                 condition préalable de négociation prévue à la section 2 de l’article II de
                 l’accord de transit avant de le saisir par voie de requête.

                2. Question de savoir si le Conseil de l’OACI a eu tort de ne pas déclarer la
                  requête du Qatar irrecevable sur la base de l’alinéa g) de l’article 2 du
                  Règlement de l’OACI pour la solution des différends
                   100. Les appelants affirment que le Qatar n’a pas respecté l’alinéa g)
                de l’article 2 du Règlement de l’OACI pour la solution des différends, qui
                dispose que les requêtes et mémoires déposés au titre de l’article 84 de la
                convention de Chicago (incorporé par voie de référence à la section 2 de
                l’article II de l’accord de transit) doivent inclure « une déclaration attes-
                tant que des négociations ont eu lieu entre les parties pour régler le désac-
                cord, mais qu’elles n’ont pas abouti ». Ils estiment qu’il s’agit là d’une
                obligation procédurale qui n’est pas seulement formelle. Compte tenu de

                                                                                             36




10 CIJ1192_Ord.indb 69                                                                             10/08/21 10:34

                                        conseil de l’oaci (arrêt)                         205

                la condition préalable de négociation prévue à la section 2 de l’article II
                de l’accord de transit, il convient d’interpréter l’alinéa g) de l’article 2
                comme exigeant la production d’une déclaration dûment étayée indiquant
                « qu’une véritable tentative de négocier a effectivement eu lieu ».
                   101. Les appelants affirment que la requête et le mémoire soumis par
                le Qatar au Conseil de l’OACI indiquaient qu’aucune négociation ni
                ­tentative de négociation n’avait eu lieu, ce qui ne suffisait pas, selon eux,
                 à satisfaire aux prescriptions de l’alinéa g) de l’article 2 du Règlement
                de l’OACI pour la solution des différends. Ils estiment donc que le
                Conseil « a eu tort de ne pas conclure … à l’irrecevabilité de la requête du
                Qatar ».

                                                      *
                   102. Le Qatar affirme que les appelants interprètent erronément la
                nature de l’exigence énoncée à l’alinéa g) de l’article 2 du Règlement de
                l’OACI pour la solution des différends, qui dispose simplement que le
                demandeur devant le Conseil de l’OACI « doit introduire une requête, à
                laquelle est joint un mémoire contenant … une déclaration attestant que
                des négociations ont eu lieu entre les parties pour régler le désaccord,
                mais qu’elles n’ont pas abouti ». Il soutient que cet alinéa n’exige pas du
                demandeur qu’il étaye ladite déclaration. Selon lui, cette disposition
                n’énonce qu’une condition de forme.
                   103. Le Qatar estime avoir satisfait à l’exigence énoncée à l’alinéa g)
                de l’article 2 puisque, dans son mémoire présenté au Conseil de l’OACI,
                il a indiqué que les défendeurs devant le Conseil « [n’avaient] donné
                aucune occasion d’entreprendre des négociations relativement aux aspects
                aéronautiques des mesures hostiles qu’ils [avaient] prises ».

                                                    * *
                   104. L’article 2 du Règlement de l’OACI pour la solution des diffé-
                rends décrit les informations essentielles que doit contenir tout mémoire
                joint à une requête introduite au titre de l’article 84 de la convention de
                Chicago (incorporé par voie de référence à la section 2 de l’article II de
                l’accord de transit), en vue de faciliter l’examen qu’en fera le Conseil de
                l’OACI. En exigeant une déclaration relative aux négociations, l’alinéa g)
                dudit article fait écho à la condition préalable de négociation énoncée à la
                section 2 de l’article II de l’accord de transit.
                   105. Dans la requête et le mémoire qu’il a présentés au Conseil de
                l’OACI, le Qatar a inclus une section intitulée « Déclaration relative aux
                tentatives de négociation » dans laquelle il indiquait que les défendeurs
                devant le Conseil « n’[avaient] donné aucune occasion d’entreprendre des
                négociations » au sujet des restrictions visant l’aviation. La secrétaire
                générale de l’OACI a confirmé avoir vérifié, au moment de communiquer
                aux défendeurs devant le Conseil copie de la requête du Qatar, que ­celle-ci
                avait été présentée « dans la forme prescrite à l’article 2 [du] Règlement

                                                                                           37




10 CIJ1192_Ord.indb 71                                                                           10/08/21 10:34

                                         conseil de l’oaci (arrêt)                          206

                [de l’OACI pour la solution des différends] ». La question de fond, c’est-
                à-dire celle de savoir si le Qatar avait rempli la condition préalable de
                négociation, a été traitée par le Conseil dans le cadre de la procédure sur
                les exceptions préliminaires, conformément à l’article 5 du Règlement de
                l’OACI pour la solution des différends.
                   106. La Cour ne voit aucune raison de conclure que le Conseil de
                l’OACI a eu tort de ne pas déclarer irrecevable, au motif qu’elle n’aurait
                pas été conforme à l’alinéa g) de l’article 2 du Règlement de l’OACI pour
                la solution des différends, la requête du Qatar dont il était saisi.

                                                       *
                   107. Ayant jugé, premièrement, que le Conseil de l’OACI n’a pas com-
                mis d’erreur en rejetant l’argument selon lequel il n’avait pas compétence
                parce que le Qatar n’avait pas satisfait à la condition préalable de négo-
                ciation prévue à la section 2 de l’article II de l’accord de transit et, deuxiè-
                mement, que le Conseil n’a pas commis d’erreur en rejetant leur argument
                selon lequel la requête dont il était saisi par le Qatar était irrecevable
                faute d’être conforme à l’alinéa g) de l’article 2 du Règlement de l’OACI
                pour la solution des différends, la Cour conclut que le Conseil n’a pas
                commis d’erreur en rejetant la seconde exception préliminaire soulevée
                par les défendeurs devant lui.
                   108. Pour les raisons qui précèdent, la Cour ne peut accueillir le troi-
                sième moyen d’appel.
                C. Le premier moyen d’appel : allégation d’absence manifeste de procédure
                                régulière devant le Conseil de l’OACI
                    109. Les appelants affirment que des irrégularités commises dans la
                procédure par laquelle le Conseil est parvenu à sa décision ont constitué
                une atteinte fondamentale aux exigences d’une procédure équitable. Ils
                soutiennent que ladite procédure était manifestement viciée, emportant
                une grave violation des principes fondamentaux garants d’une procédure
                régulière, ainsi que du propre Règlement du Conseil. C’est pourquoi ils
                demandent à la Cour d’exercer son pouvoir de contrôle et de déclarer
                nulle et non avenue ab initio la décision rendue par le Conseil de l’OACI.
                    110. Les appelants dénoncent une série de vices de procédure, décrits
                ­ci-après. Ils soutiennent que le Conseil de l’OACI exerce une « fonction
                judiciaire » lorsqu’il statue sur un désaccord en application de la section 2
                 de l’article II de l’accord de transit.
                    111. Les appelants tirent grief de ce que la décision du Conseil de
                 l’OACI n’était pas motivée. Ils estiment qu’« [u]ne exigence fondamentale
                de toute procédure régulière est que l’organe judiciaire expose la motiva-
                tion nécessaire à l’appui de sa décision ».
                    112. Les appelants critiquent en outre l’absence de délibérations avant
                l’adoption de la décision du Conseil de l’OACI. Ils estiment que la tenue
                de délibérations après avoir entendu les parties « est essentielle au fonc-
                tionnement collégial des organes judiciaires ».

                                                                                             38




10 CIJ1192_Ord.indb 73                                                                             10/08/21 10:34

                                         conseil de l’oaci (arrêt)                         207

                   113. Les appelants critiquent également la décision du Conseil de l’OACI
                de procéder à un scrutin secret pour statuer sur leurs exceptions prélimi-
                naires, alors qu’ils avaient sollicité un scrutin public par appel nominal.
                   114. Les appelants avancent que le Conseil de l’OACI a violé le prin-
                cipe de l’égalité entre les parties et le droit d’être entendu, car, en qualité
                de défendeurs devant le Conseil, ils se sont vu accorder « un temps mani-
                festement insuffisant pour exposer leurs arguments », disposant à eux tous
                d’un temps de parole égal à celui dont le Qatar bénéficiait à lui seul.
                   115. Les appelants soutiennent que le Conseil de l’OACI a indûment
                fixé à 19 voix (sur les 36 voix de ses membres) la majorité requise pour
                retenir leurs exceptions préliminaires, alors qu’une simple majorité de
                17 voix (sur les 33 voix des membres admis à voter) était exigée par l’ar-
                ticle 52 de la convention de Chicago, lu conjointement avec ses articles 53
                et 84, et avec le paragraphe 5 de l’article 15 du Règlement de l’OACI pour
                la solution des différends.

                   116. Enfin, les appelants font observer que, alors qu’ils avaient soulevé
                deux exceptions préliminaires devant le Conseil de l’OACI, ­celui-ci n’a
                statué que sur une seule « exception préliminaire ». Ils affirment que la
                décision du président du Conseil de procéder à la « mise aux voix … d’une
                question relative à une « exception préliminaire », au singulier, n’a été ni
                proposée ni appuyée par un quelconque membre du Conseil », en viola-
                tion des règles 40 et 45 du Règlement intérieur.

                                                      *
                   117. Le Qatar considère que le pouvoir de contrôle de la Cour à l’égard
                des décisions du Conseil de l’OACI ne s’étend pas aux questions de pro-
                cédure. Rappelant la teneur du paragraphe 45 de l’arrêt de la Cour en
                l’affaire de l’Appel concernant la compétence du Conseil de l’OACI (Inde
                c. Pakistan) (C.I.J. Recueil 1972, p. 69‑70), il affirme qu’il n’est point
                besoin pour la Cour de se prononcer sur les griefs d’ordre procédural des
                appelants puisque la décision du Conseil de l’OACI était « objectivement
                correcte ». Le Qatar affirme en outre qu’aucune irrégularité n’a entaché la
                manière dont le Conseil a procédé et que, en tout état de cause, aucun des
                manquements dénoncés par les appelants à cet égard n’a constitué une
                atteinte fondamentale aux exigences d’une procédure équitable.
                   118. S’agissant des irrégularités spécifiques alléguées par les appelants,
                le Qatar considère que l’absence de délibérations publiques sur les ques-
                tions en cause et l’absence de motivation de la décision du Conseil de
                l’OACI « découlaient naturellement du choix qu’avait fait [ce dernier] de
                procéder à un scrutin secret ». Il fait valoir que la tenue d’un scrutin secret
                est expressément autorisée par la règle 50 du Règlement intérieur du
                Conseil. Au sujet de l’absence de motivation de la décision, le Qatar sou-
                ligne également que « le fait que le Conseil de l’OACI puisse exercer une
                fonction judiciaire ne fait pas pour autant de lui un organe judiciaire
                stricto sensu, et encore moins un organe tel que [la Cour] ».

                                                                                            39




10 CIJ1192_Ord.indb 75                                                                            10/08/21 10:34

                                         conseil de l’oaci (arrêt)                         208

                   119. Le Qatar soutient en outre que « des délibérations publiques ne
                sont … pas indispensables à l’exercice collégial des fonctions du Conseil »
                de l’OACI et que ce dernier a suivi une approche conforme à sa pratique
                récente.
                   120. Le Qatar souligne que la manière de procéder du Conseil de
                l’OACI respectait le principe de l’égalité entre les parties et le droit d’être
                entendu. Il ajoute que les défendeurs devant le Conseil, « [d]ans l’ins-
                tance introduite devant [­   celui-ci], ont agi conjointement » et que les
                « points de droit en cause [étaient] identiques pour [tous] ». Il affirme que
                les défendeurs ont eu tout loisir de plaider leur cause devant le
                Conseil.
                   121. Invoquant les articles 52, 53 et 66, alinéa b), de la convention de
                Chicago et la pratique antérieure du Conseil de l’OACI, le Qatar affirme
                que ce dernier a fixé comme il se doit la majorité requise pour statuer
                sur les exceptions préliminaires. Il avance en outre que, même si le
                Conseil avait fixé cette majorité au nombre de voix préconisé par les
                appelants dans leur recours, cela n’aurait rien changé en pratique puisque
                l’exception préliminaire aurait été rejetée à l’une ou l’autre des
                majorités.
                   122. Enfin, le Qatar dément que le Conseil de l’OACI ait pris sa déci-
                sion en se fondant, comme l’affirment les appelants, sur le postulat erroné
                que ­ceux-ci, qui estaient alors comme défendeurs devant lui, avaient sou-
                levé une seule exception d’incompétence. Il soutient que le procès-­verbal
                de la séance au cours de laquelle le Conseil a décidé par voie de vote de
                ne pas accepter les exceptions préliminaires montre que les représentants
                savaient bien que « deux motifs » étaient opposés à la compétence du
                Conseil, puisque le libellé initial de la motion présentée par l’un d’entre
                eux et soutenue par un autre membre à l’effet de voter sur deux excep-
                tions préliminaires n’a jamais été changé ni modifié.

                                                    *   *
                   123. La Cour rappelle que, dans son arrêt en l’affaire de l’Appel concer‑
                nant la compétence du Conseil de l’OACI (Inde c. Pakistan)
                (C.I.J. Recueil 1972, p. 69‑70, par. 45), elle avait conclu que le Conseil de
                l’OACI était parvenu, en l’espèce, à la bonne décision quant à sa compé-
                tence, qui est une question juridique objective. Elle avait également fait
                observer que les irrégularités de procédure alléguées par l’appelante
                n’avaient pas constitué une atteinte fondamentale aux exigences d’une
                procédure équitable. Point n’était besoin pour la Cour de rechercher si
                une décision du Conseil qui était correcte en droit devait néanmoins être
                annulée en raison d’irrégularités procédurales.
                   124. Dans la présente affaire, la Cour a rejeté les deuxième et troisième
                moyens d’appel avancés par les appelants contre la décision du Conseil de
                l’OACI. Elle considère que les questions que posent les exceptions préli-
                minaires soulevées devant le Conseil en l’espèce constituent des questions
                juridiques objectives. Elle estime également que les procédures suivies par

                                                                                            40




10 CIJ1192_Ord.indb 77                                                                            10/08/21 10:34

                                          conseil de l’oaci (arrêt)                        209

                le Conseil n’ont pas porté atteinte de manière fondamentale aux exigences
                d’une procédure équitable.
                   125. Pour les raisons qui précèdent, le premier moyen d’appel ne peut
                être accueilli.


                                                    * *

                    126. Rappelant qu’elle a déjà dit que la convention de Chicago et
                l­’accord de transit lui permettent d’assurer « un certain contrôle » des
                décisions rendues par le Conseil de l’OACI (Appel concernant la compé‑
                tence du Conseil de l’OACI (Inde c. Pakistan), arrêt, C.I.J. Recueil 1972,
                p. 60, par. 26), la Cour souligne qu’elle sera à même de statuer au mieux
                sur tout appel dont elle serait saisie à l’avenir si la décision contestée
                contient les motifs de droit et de fait ayant conduit le Conseil à ses conclu-
                sions.


                                                        *
                                                    *       *

                   127. Par ces motifs,

                   La Cour,
                   1) A l’unanimité,
                  Rejette l’appel formé le 4 juillet 2018 par le Royaume de Bahreïn, la
                République arabe d’Egypte et les Emirats arabes unis contre la décision
                du Conseil de l’Organisation de l’aviation civile internationale en date du
                29 juin 2018 ;
                   2) Par quinze voix contre une,
                  Dit que le Conseil de l’Organisation de l’aviation civile internationale a
                compétence pour connaître de la requête dont il a été saisi par le Gouver-
                nement de l’Etat du Qatar le 30 octobre 2017 et que cette requête est rece-
                vable.
                   pour : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                     ­Abraham, Cançado Trindade, Mme Donoghue, M. Gaja, Mme Sebutinde,
                     MM. Bhandari, Robinson, Crawford, Gevorgian, Salam, Iwasawa, juges ;
                     M. Daudet, juge ad hoc ;
                   contre : M. Berman, juge ad hoc.

                  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                Paix, à La Haye, le quatorze juillet deux mille vingt, en cinq exemplaires,
                dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                mis respectivement aux Gouvernements du Royaume de Bahreïn, de la

                                                                                            41




10 CIJ1192_Ord.indb 79                                                                            10/08/21 10:34

                                        conseil de l’oaci (arrêt)                      210

                République arabe d’Egypte et des Emirats arabes unis, et au Gouverne-
                ment de l’Etat du Qatar.

                                                                 Le président,
                                                    (Signé) Abdulqawi Ahmed Yusuf.
                                                                    Le greffier,
                                                         (Signé) Philippe Gautier.




                  M. le juge Cançado Trindade joint à l’arrêt l’exposé de son opinion
                individuelle ; M. le juge Gevorgian joint une déclaration à l’arrêt ; M. le
                juge ad hoc Berman joint à l’arrêt l’exposé de son opinion individuelle.


                                                                     (Paraphé) A.A.Y.
                                                                      (Paraphé) Ph.G.




                                                                                        42




10 CIJ1192_Ord.indb 81                                                                        10/08/21 10:34

